


Execution Version

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 18, 2011,
among
HERMAN MILLER, INC.,
THE SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
___________________________
WELLS FARGO SECURITIES, LLC,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,
and
WELLS FARGO SECURITIES, LLC,
as Left Lead Arranger and Left Lead Bookrunner





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
 
1


SECTION 1.02.
Classification of Loans and Borrowings
 
22


SECTION 1.03.
Terms Generally
 
22


SECTION 1.04.
Accounting Terms; GAAP; Pro Forma Treatment
 
23


SECTION 1.05.
Foreign Currency Calculations
 
23


SECTION 1.06.
Redenomination of Certain Foreign Currencies
 
24


SECTION 1.07.
Amendment and Restatement
 
24



ARTICLE II
The Credits
SECTION 2.01.
Commitments
 
25


SECTION 2.02.
Loans and Borrowings
 
25


SECTION 2.03.
Requests for Revolving Borrowings
 
26


SECTION 2.04.
[Reserved]
 
27


SECTION 2.05.
Swingline Loans
 
27


SECTION 2.06.
Letters of Credit
 
28


SECTION 2.07.
Funding of Borrowings
 
33


SECTION 2.08.
Interest Elections
 
34


SECTION 2.09.
Termination and Reduction of Commitments
 
35


SECTION 2.10.
Repayment of Loans; Evidence of Debt
 
36


SECTION 2.11.
Prepayment of Loans
 
36


SECTION 2.12.
Fees
 
37


SECTION 2.13.
Interest
 
38


SECTION 2.14.
Alternate Rate of Interest
 
39


SECTION 2.15.
Increased Costs
 
40


SECTION 2.16.
Break Funding Payments
 
41


SECTION 2.17.
Taxes
 
41


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
43


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
 
44


SECTION 2.20.
Subsidiary Borrowers
 
45


SECTION 2.21.
Additional Reserve Costs
 
45


SECTION 2.22.
Ancillary Facilities
 
46


SECTION 2.23.
Optional Increase
 
48


SECTION 2.24.
Defaulting Lenders
 
51


SECTION 2.25.
U.S. Borrower Guaranty
 
54



ARTICLE III
Representations and Warranties

--------------------------------------------------------------------------------

SECTION 3.01.
Organization; Powers
 
54


SECTION 3.02.
Authorization; Enforceability
 
55


SECTION 3.03.
Governmental Approvals; No Conflicts
 
55


SECTION 3.04.
Financial Condition; No Material Adverse Change
 
55


SECTION 3.05.
Properties
 
55


SECTION 3.06.
Litigation and Environmental Matters
 
55


SECTION 3.07.
Compliance with Requirements of Law and Contractual Obligations
 
56


SECTION 3.08.
Investment Company Status
 
56


SECTION 3.09.
Taxes
 
56


SECTION 3.10.
ERISA
 
56


SECTION 3.11.
Disclosure
 
56


SECTION 3.12.
Use of Advances
 
56


SECTION 3.13.
Labor Matters
 
57


SECTION 3.14.
Foreign Assets Control, Etc.
 
57


SECTION 3.15.
Solvency
 
57


SECTION 3.16.
Insurance
 
57



ARTICLE IV
Conditions
SECTION 4.01.
Restatement Effective Date
 
57


SECTION 4.02.
Each Credit Event
 
58


SECTION 4.03.
Credit Events Relating to Subsidiary Borrowers
 
59



ARTICLE V
Affirmative Covenants
SECTION 5.01.
Financial Statements and Other Information
 
59


SECTION 5.02.
Notices of Material Events
 
55


SECTION 5.03.
Existence; Conduct of Business
 
60


SECTION 5.04.
Payment of Obligations
 
61


SECTION 5.05.
Maintenance of Properties; Insurance
 
61


SECTION 5.06.
Books and Records; Inspection Rights
 
61


SECTION 5.07.
Compliance
 
61


SECTION 5.08.
Use of Proceeds and Letters of Credit
 
61


SECTION 5.09.
Additional Covenants
 
61



ARTICLE VI
Negative Covenants

--------------------------------------------------------------------------------

SECTION 6.01.
Subsidiary Indebtedness
 
62


SECTION 6.02.
Liens
 
62


SECTION 6.03.
Fundamental Changes
 
63


SECTION 6.04.
Investments, Loans, Advances and Acquisitions
 
64


SECTION 6.05.
Swap Agreements
 
64


SECTION 6.06.
Restricted Payments
 
65


SECTION 6.07.
Transactions with Affiliates
 
65


SECTION 6.08.
Restrictive Agreements
 
65


SECTION 6.09.
Disposition of Assets; Etc
 
66


SECTION 6.10.
Change in Business
 
66


SECTION 6.11.
Leverage Ratio
 
66


SECTION 6.12.
Interest Coverage Ratio
 
66


SECTION 6.13.
Debt Prepayments
 
67



ARTICLE VII
Events of Default
SECTION 7.01.
Events of Default
 
67





ARTICLE VIII
The Agents
SECTION 8.01.
Appointment, Powers and Immunities
 
69


SECTION 8.02.
Reliance by the Administrative Agent
 
70


SECTION 8.03.
Defaults
 
71


SECTION 8.04.
Indemnification
 
71


SECTION 8.05.
Non-Reliance
 
71


SECTION 8.06.
Resignation of the Administrative Agent
 
72


SECTION 8.07.
Performance of Conditions
 
72


SECTION 8.08.
The Administrative Agent in its Individual Capacity; Other Relationships
 
73


SECTION 8.09.
Administrative Agent May File Proofs of Claim
 
73


SECTION 8.10.
Designation of Affiliates for Foreign Currency Loans
 
73



ARTICLE IX
Miscellaneous

--------------------------------------------------------------------------------

SECTION 9.01.
Notices
 
74


SECTION 9.02.
Waivers; Amendments
 
75


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
 
77


SECTION 9.04.
Successors and Assigns
 
79


SECTION 9.05.
Survival
 
82


SECTION 9.06.
Counterparts; Integration; Effectiveness
 
82


SECTION 9.07.
Severability
 
83


SECTION 9.08.
Right of Setoff
 
83


SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
 
83


SECTION 9.10.
WAIVER OF JURY TRIAL
 
84


SECTION 9.11.
Headings
 
84


SECTION 9.12.
Confidentiality
 
84


SECTION 9.13.
Interest Rate Limitation
 
84


SECTION 9.14.
USA PATRIOT Act
 
85


SECTION 9.15.
Conversion of Currencies
 
85


SECTION 9.16.
Waivers and Agreements
 
85


SECTION 9.17.
Clarification
 
87



ARTICLE X
Collection Allocation Mechanism
SECTION 10.01.
Implementation of CAM
 
87


SECTION 10.02.
Letters of Credit
 
88









SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters
Schedule 3.16 -- Insurance
Schedule 6.01 -- Existing Subsidiaries Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Subsidiary Borrower Agreement
Exhibit C -- Subsidiary Borrower Termination
Exhibit D – [RESERVED]
Exhibit E -- U.S. Borrower Guaranty
Exhibit F -- Mandatory Cost Rate
Exhibit G -- Form of Opinion of Subsidiary Borrower’s Counsel for Domestic
Subsidiaries

--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of November 18, 2011, is among Herman Miller, Inc., the Subsidiary Borrowers
party hereto, the Lenders party hereto and Wells Fargo Bank, National
Association, as Administrative Agent.
RECITALS
A.    The U.S. Borrower, the Administrative Agent and the Lenders previously
entered into that certain Amended and Restated Credit Agreement dated as of June
23, 2009 (as it existed immediately prior to the effectiveness of this
Agreement, the “Existing Agreement”);
B.    The U.S. Borrower has requested that the Required Lenders consent to amend
and restate the Existing Agreement to provide for certain changes to the terms
and provisions therein;
C.    As a result of such request, the parties wish to amend and restate the
Existing Agreement.
NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
contained herein, the parties hereby agree that this Agreement amends and
restates the Existing Agreement in its entirety, effective as of the Restatement
Effective Date, as follows:
ARTICLE I

Definitions    
SECTION 1.01.     Defined Terms    . As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Portion” has the meaning assigned to such term in Section 2.23(f).
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the U.S. Borrower
or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, and any successor Administrative Agent
appointed pursuant to Section 8.06.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance” means any Loan or any Letter of Credit.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly

1

--------------------------------------------------------------------------------

through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.
“Agents” means the Administrative Agent and the Syndication Agent.
“Aggregate Ancillary Commitments” means, at any time, the aggregate amount of
the Ancillary Commitments of all Lenders at such time.
“Aggregate Ancillary Facility Exposure” means, at any time, the aggregate amount
of the Ancillary Facility Exposures of all Lenders at such time.
“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.
“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.
“Aggregate Total Exposure” means, at any time, the sum of the Aggregate
Revolving Credit Exposure and the Aggregate Ancillary Facility Exposure at such
time.
“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one and one-half percent (1.50%) and (c)
One-Month LIBO Rate in effect on such day plus the difference between the
Applicable Rate for any ABR Loan on such day and the Applicable Rate for any
Eurocurrency Loan on such day.
“Ancillary Commitment” means, with respect to any Ancillary Lender and Ancillary
Facility, the maximum amount that such Ancillary Lender has agreed to make
available from time to time during the Availability Period under such Ancillary
Facility created pursuant to Section 2.22 by such Ancillary Lender; provided
that at no time shall (a) all Ancillary Commitments of such Ancillary Lender and
the Revolving Credit Exposure of such Ancillary Lender exceed (b) the Commitment
of such Ancillary Lender.
“Ancillary Facility” means any facility made available for a Subsidiary Borrower
by a Lender pursuant to Section 2.22.
“Ancillary Facility Document” means, with respect to any Ancillary Facility, the
agreements between the applicable Subsidiary Borrower and the Ancillary
Lender(s) thereunder providing such Ancillary Facility.
“Ancillary Facility Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the outstanding principal amount of such Lender’s Ancillary
Loans at such time.
“Ancillary Facility Termination Date” has the meaning assigned to such term in
Section 2.22(e)(i).
“Ancillary Lender” means, with respect to any Ancillary Facility, the Lender
that has made such Ancillary Facility available under Section 2.22.
“Ancillary Loan” means, at any time, a loan under an Ancillary Facility in
respect of which the applicable Ancillary Lender has advanced funds to the
Subsidiary Borrower thereunder.

2

--------------------------------------------------------------------------------

“Anti-Terrorism Law” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956; and
(d) any other governmental rule now or hereafter enacted to monitor, deter or
otherwise prevent terrorism or the funding or support of terrorism.
“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
Dollars or with respect to any payment that does not relate to any Loan or
Borrowing, the Administrative Agent and (b) with respect to a Loan or Borrowing
denominated in a Foreign Currency, the Administrative Agent or an Affiliate
thereof designated pursuant to Section 8.10.
“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).
“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of (a) the Aggregate Commitments minus the Aggregate Ancillary
Commitments, represented by (b) such Lender’s Commitment minus such Lender’s
Ancillary Commitments. If the Commitments have terminated or expired, the
Applicable Adjusted Percentage shall be determined based upon the Commitments
and Ancillary Commitments most recently in effect, giving effect to any
assignments.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurocurrency
Loan, Swingline Loan bearing interest at the One-Month LIBO Rate or with respect
to the facility fees payable hereunder, as the case may be, the applicable rate
per annum set forth below based upon the Leverage Ratio as of the most recent
Determination Date:
Level
Leverage Ratio
ABR Spread
Eurocurrency or One-Month LIBO Spread
Facility Fee Rate
1
< 1.00
0 bps
85.0 bps
15.0 bps
2
> 1.00 < 1.50
0 bps
95.0 bps
17.5 bps
3
> 1.50 < 2.00
5.0 bps
105.0 bps
20.0 bps
4
> 2.00 < 2.50
27.5 bps
127.5 bps
22.5 bps
5
> 2.50 < 3.00
47.5 bps
147.5 bps
27.5 bps
6
> 3.00
67.5 bps
167.5 bps
32.5 bps



The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of each Determination Date, as calculated for the
four most recently ended consecutive fiscal quarters of the U.S. Borrower;
provided, however, that during the Step-Up Period, the Applicable Rate with
respect to any Loan shall be 75.0 bps higher than the rate set forth in the
foregoing table. Adjustments, if any, to the Applicable Rate shall be effective
five Business Days after the Administrative Agent is scheduled to receive the
applicable financials under Section 5.01(a) or (b) and certificate under Section
5.01(c). If the U.S. Borrower fails to deliver the financials to the
Administrative Agent at the time required hereunder, then the Applicable Rate
shall be set at Level 6 until five Business Days after such financials are so
delivered. Notwithstanding anything herein to the contrary, the Applicable Rate
shall be set at Level 3 as of the Restatement Effective Date hereof and shall be
adjusted for the first time based on the Leverage Ratio as of the first full
fiscal quarter ending after the Restatement Effective Date. For the avoidance of
doubt, the Applicable Rate as in effect under the Existing Agreement immediately
prior to the Restatement Effective Date shall be applicable to all interest and
facility fees accruing prior to the Restatement Effective Date.

3

--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Available Unused Commitment” means, with respect to a Lender at any time, an
amount equal to the amount by which (a) the Commitment of such Lender at such
time exceeds (b) the sum of (i) the Revolving Credit Exposure of such Lender at
such time and (ii) the Ancillary Commitments (if any) of such Lender at such
time.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (b) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (c)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (d) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.
“Borrowers” means the U.S. Borrower and the Subsidiary Borrowers.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) Ancillary Loans of the same Type, made,
converted or continued on the same date and made with respect to the same
Ancillary Facility or (c) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $3,000,000, (b) in the case of a Revolving Borrowing denominated in
a Foreign Currency, the smallest amount of such Foreign Currency that is a
multiple of 1,000,000 units of such Foreign Currency and has a Dollar Equivalent
in excess of $3,000,000, (c) in the case of an Ancillary Borrowing, such amount
agreed upon in the relevant Ancillary Facility Document, (d) in the case of a
Swingline Borrowing denominated in Dollars, $500,000 or such other amount agreed
to by the Swingline Lender, and (e) in the case of a Swingline Borrowing
denominated in a Foreign Currency, the smallest amount of such Foreign Currency
that is a multiple of 100,000 units of such Foreign Currency and has a Dollar
Equivalent in excess of $500,000 or such other amount agreed to by the Swingline
Lender.
“Borrowing Multiple” means (a) in the case of a Revolving Borrowing denominated
in Dollars, $500,000, (b) in the case of a Revolving Borrowing denominated in a
Foreign Currency, 500,000 units of such Foreign Currency, (c) in the case of an
Ancillary Borrowing, such amount agreed upon in the relevant Ancillary Facility
Document, (d) in the case of a Swingline Borrowing denominated in Dollars,
$100,000 or such other amount agreed to by the Swingline Lender, and (e) in the
case of a Swingline Borrowing denominated in a Foreign Currency, 100,000 units
of such Foreign Currency or such other amount agreed to by the Swingline Lender.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance

4

--------------------------------------------------------------------------------

with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or San Francisco, California, are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the currency in
which such Eurocurrency Loan is denominated in the London interbank market.
“CAM” means the mechanism for the allocation and exchange of interests in the
Loans and participations in Letters of Credit and collections thereunder
established under Article X.
“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 10.01.
“CAM Exchange Date” means the first date after the Restatement Effective Date on
which there shall occur (a) any event described in paragraph (h) or (i) of
Section 7.01 with respect to any Borrower or (b) an acceleration of Advances
pursuant to Article VII.
“CAM Percentage” means, as to each Lender, the Applicable Percentage calculated
immediately prior to the CAM Exchange Date.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the Issuing
Bank and/or the Lenders, as applicable, as collateral subject to a first
priority, perfected security interest securing the Obligations or the
obligations of a Defaulting Lender, as applicable, cash or deposit account
balances in an amount equal to the LC Exposure or obligations of a Defaulting
Lender, as applicable, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Issuing Bank (which
documents are hereby consented to by the Lenders). Derivatives of such term
shall have a corresponding meaning.
“Change in Control” means (a) the membership of the U.S. Borrower’s Board of
Directors changes by more than 50% during any 12-month period, or the number of
members on the U.S. Borrower’s Board of Directors either increases or decreases
by more than 50% during any 12-month period, (b) any person or group or persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) shall obtain ownership or control in one or more series of transactions
of more than 33% of the common Equity Interests or 33% of the voting power of
the Equity Interests of the U.S. Borrower entitled to vote in the election of
members of the Board of Directors of the U.S. Borrower, or (c) there shall have
occurred under any credit agreement, indenture or other instrument evidencing
any Indebtedness in excess of $10,000,000 any “change in control” or similar
term (as defined in such credit agreement, indenture or other evidence of
Indebtedness) obligating, or permitting the holders of such Indebtedness to
obligate, the U.S. Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Effective Date (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Effective Date or (c) compliance by any Lender or the Issuing

5

--------------------------------------------------------------------------------

Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith are deemed to have gone
into effect and adopted after the Original Effective Date; and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be an adoption after the
Original Effective Date, regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced from time to time pursuant to Section 2.09 or 9.04.
The amount of each Lender’s Commitment as of the Restatement Effective Date is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The
aggregate amount of the Lenders’ Commitments as of the Restatement Effective
Date is $150,000,000.
“Consolidated EBITDA” means, with reference to any period, the net income (or
loss) of the U.S. Borrower and its Subsidiaries for such period, plus, to the
extent deducted from revenues in determining such net income, (a) Consolidated
Interest Expense, (b) expense for income taxes paid or accrued,
(c) depreciation, (d) amortization, (e) other non-cash expenses, including
non-cash, share-based compensation deducted from net income in accordance with
SFAS 123(R), (f) non-recurring costs or expenses incurred in connection with a
restructuring or permitted merger or acquisition (in each case, with the written
consent of the Administrative Agent, which shall not be unreasonably withheld)
and (g) extraordinary non-cash losses incurred other than in the ordinary course
of business, minus, to the extent included in such net income, (x) extraordinary
gains realized other than in the ordinary course of business and (y) non-cash
charges or gains related to the U.S. Borrower’s pension plan(s) with respect to
(i) actuarial gains and losses (including the effects of changes in assumptions)
to the extent recognized for purposes of net pension costs under ASC Topic 715
or (ii) as a result of an accounting for settlement or curtailment, in each
case, in accordance with ASC Topic 715-30-35, all as determined in accordance
with GAAP and calculated for the U.S. Borrower and its Subsidiaries on a
consolidated basis.
“Consolidated Indebtedness” means at any time the Indebtedness of the U.S.
Borrower and its Subsidiaries calculated on a consolidated basis.
“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the U.S. Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Total Assets” means, as of any date, the total assets of the U.S.
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the U.S. Borrower as of such
date.
“Contractual Obligation” means, as to any Person, any material provision of any
security issued by

6

--------------------------------------------------------------------------------

such Person or of any agreement, instrument or other undertaking to which such
Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief laws or Requirements of Law from time to time in effect affecting the
rights of creditors generally.
“Decreasing Lender” has the meaning assigned to such term in Section 2.23(f).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the applicable Borrower, the Administrative Agent, the Issuing Bank
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
applicable Borrower, to confirm in writing to the Administrative Agent and the
applicable Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the applicable Borrower), (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender, or (e) is an Ancillary Lender and refuses
to extend credit under an Ancillary Facility other than a refusal in accordance
with the terms of the applicable Ancillary Facility Document and the terms
hereof. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender

7

--------------------------------------------------------------------------------

(subject to Section 2.24(b)) upon delivery of written notice of such
determination to the applicable Borrower, the Issuing Bank, the Swingline Lender
and each Lender.
“Designated Person” means any Person who (a) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control pursuant to authorizing statute, executive order or regulation, (b) (i)
is a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of the Executive Order or any related legislation
or any other similar executive order(s) or (ii) engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or is otherwise
associated with any such Person in any manner violative of Section 2 of the
Executive Order or (c) (i) is an agency of the government of a country, (ii) an
organization controlled by a country, or (iii) a Person resident in a country
that is subject to a sanctions program identified on the list maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or Person.
“Determination Date” means (a) for purposes of the definition of “Applicable
Rate”, the last day of any fiscal quarter of the Borrower, (b) for purposes of
Section 6.03(b)(iii) with respect to any acquisition, the date such acquisition
closes, (c) for purposes of Section 6.04(d) with respect to any investment, loan
or advance, the date such investment, loan or advance is made, (d) for purposes
of Section 6.06(c)(ii) with respect to any Restricted Payment, the date such
Restricted Payment is made and (e) for purposes of Section 6.13(b) with respect
to any Senior Notes Prepayment, the date on which such Senior Notes Prepayment
is made.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
“Dollars” or “$” refers to lawful money of the United States of America.
“Dollar Equivalent” means, on any date of determination (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Foreign Currency at the time in effect under the provisions of
such Section.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) any
Person that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business to the extent such Person is administered or managed by:  (i)
a Lender; (ii) an Affiliate of a Lender; or (iii) a Person or an Affiliate of a
Person that administers or manages a Lender; and (d) any other Person approved
by the Administrative Agent, the Swingline Lender and the Issuing Bank; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
Borrower, any Affiliate or Subsidiary of any Borrower or any natural person.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of,

8

--------------------------------------------------------------------------------

changeover to or operation of the euro in one or more member states of the
European Union.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived (or, for
years in which funding requirements are governed by the PPA, any failure to
satisfy the applicable minimum funding standards under Section 412(a)(2) of the
Code or Section 302(a)(2) of ERISA, whether or not waived); (c) the filing
pursuant to Section 412(d) of the Code or Section 303 of ERISA (or, for years in
which the PPA applies to any Plan, Section 412(c) of the Code or Section 302(c)
of ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the U.S. Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the U.S. Borrower or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by the U.S. Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the U.S.
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
“Euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as

9

--------------------------------------------------------------------------------

referred to in the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the Reuters
WRLD Page for such currency. In the event that such rate does not appear on any
Reuters WRLD Page, the Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrowers, or, in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Loan is (or any Loan
that has been requested at such time would be) denominated in a currency other
than Dollars, each of:
(a)    the last Business Day of each calendar month,
(b)    if an Event of Default has occurred and is continuing, the CAM Exchange
Date and any other Business Day designated as an Exchange Rate Date by the
Administrative Agent in its sole discretion, and
(c)    each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or (ii)
each request for the issuance, amendment, renewal or extension of any Ancillary
Loan, Letter of Credit or Swingline Loan.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the U.S. Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the State of the United States of America or other
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the U.S. Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the U.S. Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the U.S.
Borrower with respect to such withholding tax pursuant to Section 2.17(a) and
(d) withholding taxes attributable to FATCA.

10

--------------------------------------------------------------------------------

“Executive Order” means Executive Order No. 13224 on Terrorist Financings: -
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on 23rd September, 2001, as amended by
Order No. 13268 and as further amended after the date hereof.
“Existing Agreement” has the meaning assigned to such term in the Recitals.
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(n).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means, collectively, (a) the letter agreement dated as of October
20, 2011, among the U.S. Borrower, Wells Fargo and Wells Fargo Securities, LLC
regarding certain fees payable by the U.S. Borrower to Wells Fargo and Wells
Fargo Securities, LLC as expressly indicated therein, (b) the letter agreement
dated as of October 20, 2011, among the U.S. Borrower, JP Morgan and J.P. Morgan
Securities LLC regarding certain fees payable by the U.S. Borrower to JP Morgan
and J.P. Morgan Securities LLC as expressly indicated therein and (c) any other
fee letter executed after the Restatement Effective Date by the U.S. Borrower or
any of its Subsidiaries and Wells Fargo, Wells Fargo Securities, LLC, JP Morgan
or J.P. Morgan Securities LLC in connection with this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the U.S. Borrower.
“Foreign Currency” means (a) with respect to an Ancillary Facility, any currency
acceptable to the Administrative Agent that is freely available, freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market and (b) otherwise, Euros
and Sterling.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Adjusted
Percentage of the total LC Exposure, other than LC Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders

11

--------------------------------------------------------------------------------

or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Applicable Adjusted Percentage
of the total Swingline Exposure, other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Increase Effective Date” has the meaning assigned to such term in Section
2.23(d).
“Increasing Lender” has the meaning assigned to such term in Section 2.23(a).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Off-Balance Sheet Liabilities of such Person, (l) all obligations under any
Disqualified Stock of such Person and (m) the Net Mark-to-Market Exposure of
such Person under Swap Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such

12

--------------------------------------------------------------------------------

Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness of any Person shall not include (i) leases under which
such Person is lessee that are true operating leases or (ii) such Person’s
obligations under performance bonds.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the U.S. Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
October 2011 relating to the U.S. Borrower and the Transactions.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the U.S.
Borrower, the ratio of Consolidated EBITDA to Consolidated Interest Expense, as
calculated for the four consecutive fiscal quarters of the U.S. Borrower then
ending.
“Interest Election Request” means a request by the U.S. Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with respect to any person for any period, the sum of
(a) gross interest expense of such person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to any person
other than the U.S. Borrower or a Wholly-Owned Subsidiary and (b) capitalized
interest of such person. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received by
the U.S. Borrower and the Subsidiaries with respect to Swap Agreements.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the 15th and last day of each month.
“Interest Period” means, with respect to any Eurocurrency Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, such other period requested by
a Borrower) thereafter, as a Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such

13

--------------------------------------------------------------------------------

Borrowing.
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i) or the issuer of Existing Letters of Credit deemed issued
hereunder. The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank or another
Lender, in which case the term “Issuing Bank” shall include any such Affiliate
or other Lender with respect to Letters of Credit issued by such Affiliate or
other Lender.
“Joint Bookrunners” means each of Wells Fargo Securities, LLC and J.P. Morgan
Securities LLC, in its capacity as a joint bookrunner. Except as expressly set
forth in clause (y) of Section 9.02(b) and in Section 9.03, the capacity of each
Joint Bookrunner is titular in nature, and no Joint Bookrunner shall have any
special rights or obligations over those of a Lender by reason thereof.
“Joint Lead Arranger” means each of Wells Fargo Securities, LLC and J.P. Morgan
Securities LLC, in its capacity as a joint lead arranger. Except as expressly
set forth in clause (y) of Section 9.02(b) and in Section 9.03, the capacity of
each Joint Lead Arranger is titular in nature, and no Joint Lead Arranger shall
have any special rights or obligations over those of a Lender by reason thereof.
“JP Morgan” means JPMorgan Chase Bank, N.A., a national banking association, and
its successors.
“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
U.S. Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Adjusted Percentage of the total LC Exposure at such time.
“LC Risk Participation” means, with respect to any Lender and any Letter of
Credit as of any date of determination, the sum of (a) such Lender’s Applicable
Adjusted Percentage of the LC Exposure attributable to such Letter of Credit
outstanding at such time plus (b) the aggregate amount of all Defaulting
Lenders’ Applicable Adjusted Percentage of the LC Exposure attributable to such
Letter of Credit outstanding at such time that have been reallocated to such
Lender pursuant to Section 2.24(a)(iv).
“Left Lead Arranger” means Wells Fargo Securities, LLC , in its capacity as left
lead arranger. Except as expressly set forth in clause (y) of Section 9.02(b)
and in Section 9.03, the capacity of the Left Lead Arranger is titular in
nature, and the Left Lead Arranger shall not have any special rights or
obligations over those of a Lender by reason thereof.
“Left Lead Bookrunner” means Wells Fargo Securities, LLC , in its capacity as
left lead bookrunner Except as expressly set forth in clause (y) of Section
9.02(b) and in Section 9.03, the capacity of the Left Lead Bookrunner is titular
in nature, and the Left Lead Bookrunner shall not have any special rights or
obligations over those of a Lender by reason thereof.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

14

--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or any letter of credit issued or deemed issued pursuant to the Existing
Agreement, which shall be deemed issued hereunder.
“Leverage Ratio” means, as of the applicable Determination Date, the ratio of
(a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA, as
calculated for the most recently-ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b).
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by the Applicable Agent at approximately
11:00 a.m., London time, on the Quotation Day for such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in the currency of such Borrowing (as reflected on the applicable
Reuters screen page), for a period equal to such Interest Period; provided that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the average
(rounded upward, if necessary, to the next 1/100 of 1%) of the respective
interest rates per annum at which deposits in the currency of such Borrowing are
offered for such Interest Period to major banks in the London interbank market
by Wells Fargo at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the U.S. Borrower Guaranty, each
Ancillary Facility Document and all instruments, agreements or other documents
executed in connection herewith at any time.
“Loans” means any Ancillary Loan, Swingline Loan or Revolving Loan.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, Minneapolis time, and (b) with respect to a Loan or Borrowing
denominated in any Foreign Currency, London time.
“Material Acquisition” has the meaning assigned to such term in Section 6.03(b).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the U.S.
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the U.S. Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the U.S.
Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
U.S. Borrower or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.
“Maturity Date” means November 18, 2016, or such earlier date as may be
determined pursuant to Section 2.09.
“Moody’s” means Moody’s Investors Service, Inc.

15

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreements as of the date of determination (assuming the Swap Agreements were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreements as of the
date of determination (assuming such Swap Agreements were to be terminated as of
that date).
“New Lender” has the meaning assigned to such term in Section 2.23(b).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notice of Termination” has the meaning assigned to such term in Section
2.22(e)(ii).
“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Borrowers or any of them to the Lenders, the Agents, any indemnified party or
any of them arising under the Loan Documents.
“Off-Balance Sheet Liability” of a Person means (a) any obligation under a sale
and leaseback transaction which is not a Capital Lease Obligation, (b) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (c) the amount of obligations outstanding under the
legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction were structured as
a secured lending transaction rather than as a purchase or (d) any other
transaction (excluding operating leases for purposes of this clause (d)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, calculated based on the aggregate outstanding amount of
obligations outstanding under the legal documents entered into as part of any
such transaction on any date of determination that would be characterized as
principal if such transaction were structured as a secured lending transaction,
whether or not shown as a liability on a consolidated balance sheet of such
Person, in a manner reasonably satisfactory to the Administrative Agent.
“One-Month LIBO Rate” means, with respect to any interest rate calculation for a
Loan or other Obligation bearing interest at the Alternate Base Rate, a rate per
annum equal to the product (rounded upward if necessary to the nearest 1/100th
of one percent) of (a) the rate per annum referred to as the BBA (British
Bankers Association) Interest Settlement Rate, as reported on the applicable
Reuters screen page, or if not reported by Reuters, as reported by any service
selected by the Administrative Agent, on the applicable day (provided that if
such day is not a Business Day for which a LIBO Rate is quoted, the next
preceding Business Day for which a LIBO Rate is quoted), at or about 11:00 a.m.,
London time (or as soon thereafter as practicable), for deposits being delivered
in the London interbank market for the currency in which such Loan or other
Obligation is denominated for a term of one month commencing on such date of
determination, multiplied by (b) the Statutory Reserve Rate in effect on such
day. If for any reason rates are not available as provided in clause (a) of the
preceding sentence, the rate to be used in clause (a) shall be, at the
Administrative Agent’s discretion (in each case, rounded upward if necessary to
the nearest 1/100th of one percent), (i) the rate per annum at which deposits
are offered to the Administrative Agent in the London interbank market for the
currency in which such Loan or other Obligation is denominated or (ii) the rate
at which deposits are offered to the Administrative Agent in, or by the
Administrative Agent to major banks

16

--------------------------------------------------------------------------------

in, any offshore interbank market selected by the Administrative Agent for the
currency in which such Loan or other Obligation is denominated, in each case on
the applicable day (provided that if such day is not a Business Day for which
deposits are offered to the Administrative Agent in the London or such offshore
interbank market, the next preceding Business Day for which deposits are offered
to the Administrative Agent in the London or such offshore interbank market) at
or about 11:00 a.m., London time (or as soon thereafter as practicable) (for
delivery on such date of determination) for a one-month term.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Original Effective Date” means December 18, 2007.
“Participant” has the meaning set forth in Section 9.04.
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” has the meaning set forth in Section 6.03.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not delinquent or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the U.S. Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means any investment that would qualify as cash
equivalents under GAAP and any other investments permitted by U.S. Borrower’s
investment policy as of the Original Effective Date.

17

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“PPA” means the Pension Protection Act of 2006.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco (the Prime Rate not being intended to be the lowest rate of
interest charged by Wells Fargo in connection with extensions of credit to
borrowers); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Quotation Day” means, with respect to any Eurocurrency Borrowing or Swingline
Foreign Currency Borrowing and any Interest Period, the day on which it is
market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period. If such quotations would normally be given by
prime banks on more than one day, the Quotation Day will be the last of such
days.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Reserve Account” has the meaning assigned to such term in Section 10.02(a).
“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum of the total Commitments of all Lenders at such time;
provided that, for purposes of declaring the Advances to be due and payable
pursuant to Article VII, and for all purposes after the Advances become due and
payable pursuant to Article VII or the Commitments expire or terminate, Required
Lenders means Lenders having a share of the Aggregate Total Exposure
representing more than 50% of the Aggregate Total Exposure. The Commitment and
share of the Aggregate Total Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the U.S.

18

--------------------------------------------------------------------------------

Borrower or any option, warrant or other right to acquire any such Equity
Interests in the U.S. Borrower.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.
“Revolving Facility Increase” has the meaning assigned to such term in Section
2.23(d).
“Revolving Loan” means a loan made pursuant to Section 2.01.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
“Senior Notes” means the U.S. Borrower’s Series A Senior Notes due January 3,
2015, Series B Notes due January 3, 2018, and Series A Notes due March 1, 2021.
“Senior Notes Documents” means (a) that certain Note Purchase Agreement, dated
as of December 18, 2007, by and among the U.S. Borrower and the various
financial institutions and other persons from time to time party thereto as
purchasers, and (b) that certain Private Shelf Agreement, dated as of December
14, 2010, by and among the U.S. Borrower and the various financial institutions
and other persons from time to time party thereto as purchasers.
“Senior Notes Prepayment” has the meaning assigned to such term in Section 6.13.
“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.
“S&P” means Standard & Poor’s.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate or One-Month LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“Step-Up Election” has the meaning assigned to such term in Section 6.11 of this
Agreement.

19

--------------------------------------------------------------------------------

“Step-Up Election Notice” has the meaning assigned to such term in Section 6.11
of this Agreement.
“Step-Up Period” means the period commencing on the date the U.S. Borrower
delivers a Step-Up Election Notice to the Administrative Agent pursuant to
Section 6.11 and ending on the earlier to occur of (a) the one-year anniversary
of such date or (b) the date the U.S. Borrower delivers a Step-Up Termination
Notice to the Administrative Agent pursuant to Section 6.11.
“Step-Up Termination Notice” has the meaning assigned to such term in Section
6.11 of this Agreement.
“Sterling” or “£” means the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the U.S. Borrower.
“Subsidiary Borrower” means, at any time, each Subsidiary that has been
designated as a Subsidiary Borrower by the U.S. Borrower pursuant to Section
2.20, other than a Subsidiary Borrower that has ceased to be a Subsidiary
Borrower as provided in Section 2.20.
“Subsidiary Borrower Agreement” means a Subsidiary Borrower Agreement
substantially in the form of Exhibit B.
“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination
substantially in the form of Exhibit C.
“Syndication Agent” means JP Morgan, in its capacity as syndication agent for
the Lenders hereunder.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the U.S. Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Dollar Loan” means a Swingline Loan denominated in Dollars.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Adjusted

20

--------------------------------------------------------------------------------

Percentage of the total Swingline Exposure at such time.
“Swingline Foreign Currency Loan” means a Swingline Loan denominated in a
Foreign Currency.
“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder and its successors in such capacity. The Swingline Lender may,
in its discretion, arrange for one or more Swingline Loans to be made by
Affiliates of the Swingline Lender, in which case the term “Swingline Lender”
shall include any such Affiliate with respect to Swingline Loans made by such
Affiliate.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Risk Participation” means, with respect to any Lender and any
Swingline Loan as of any date of determination, the sum of (a) such Lender’s
Applicable Adjusted Percentage of such Swingline Loan outstanding at such time
plus (b) the aggregate amount of all Defaulting Lenders’ Applicable Adjusted
Percentage of such Swingline Loan outstanding at such time that have been
reallocated to such Lender pursuant to Section 2.24(a)(iv).
“Tangible Net Worth” means, as of any date of determination, the stockholders’
equity of the U.S. Borrower as of such date minus the U.S. Borrower’s intangible
assets as of such date, in each case determined on a consolidated basis in
accordance with GAAP.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Lender Risk Participation” means, with respect to any Lender as of any
date of determination, the sum of (a) such Lender’s LC Risk Participations in
all Letters of Credit outstanding at such time plus (b) such Lender’s Swingline
Risk Participation in all Swingline Loans outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrowers of
each Loan Document, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Borrower” means Herman Miller, Inc., a Michigan corporation, and its
successors.
“U.S. Borrower Guaranty” means the Guarantee, as amended, supplemented or
otherwise modified from time to time, in the form of Exhibit E, by the U.S.
Borrower in favor of the Lenders and the Administrative Agent.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly-Owned Subsidiary” means, as to any Person, a subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial

21

--------------------------------------------------------------------------------

withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
SECTION 1.02.     Classification of Loans and Borrowings    . For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
SECTION 1.03.     Terms Generally    . The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

22

--------------------------------------------------------------------------------

SECTION 1.04.     Accounting Terms; GAAP; Pro Forma Treatment    . Unless
otherwise indicated in this Agreement or any other Loan Document, all accounting
terms used in this Agreement or any other Loan Document shall be construed, and
all accounting and financial computations hereunder or thereunder shall be
computed, in accordance with GAAP; provided, however, that for purposes of
determining compliance with any covenant, including any financial covenant,
Indebtedness of the U.S. Borrower and any of its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 (and FASB ASC 470-20, if applicable) on financial liabilities
shall be disregarded. If (a) the U.S. Borrower elects to change its accounting
practices during the term of this Agreement from those used in the preparation
of the Financial Statements referred to in Section 3.04, or (b) GAAP changes
during the term of this Agreement such that any covenants contained herein would
then be calculated in a materially different manner or with materially different
components, the U.S. Borrower, the Lenders and the Administrative Agent agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the U.S.
Borrower’s financial condition to substantially the same criteria as were
effective prior to such change by the U.S. Borrower or in GAAP; provided,
however, that, until the U.S. Borrower, the Lenders and the Administrative Agent
so amend this Agreement, all such covenants shall be calculated in accordance
with the accounting practices or GAAP as in effect immediately prior to such
change (subject to the proviso in the first sentence of this Section 1.04). For
purposes of calculating the Leverage Ratio (as used in Section 6.11 and in
determining the Applicable Rate) and the Interest Coverage Ratio, any
Acquisition or any sale or other disposition outside the ordinary course of
business by the U.S. Borrower or any of the Subsidiaries of any asset or group
of related assets in one or a series of related transactions, the net proceeds
from which exceed $1,000,000, including the incurrence of any Indebtedness and
any related financing or other transactions in connection with any of the
foregoing, occurring during the period for which such ratios are calculated
shall be deemed to have occurred on the first day of the relevant period for
which such ratios were calculated on a pro forma basis acceptable to the
Administrative Agent. Notwithstanding anything to the contrary herein, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.
SECTION 1.05.     Foreign Currency Calculations    . For purposes of determining
the Dollar Equivalent of any Advance denominated in a Foreign Currency or any
related amount, the Administrative Agent shall determine the Exchange Rate as of
the applicable Exchange Rate Date with respect to each Foreign Currency in which
any requested or outstanding Advance is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advance to be made or repaid on or prior to the applicable date for such
calculation).
(a)    For purposes of any determination under Section 6.01, 6.02, 6.04 or 6.09
or under Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the currency exchange rates in effect on the date of such
determination; provided that no Default shall arise as a result of any
limitation set forth in Dollars in Section 6.01 or 6.02 being exceeded solely as
a result of changes in currency exchange rates from those rates applicable at
the time or times Indebtedness or Liens were initially consummated in reliance
on the exceptions under such Sections. For purposes of any determination under
Section 6.04 or 6.09, the amount of each investment, asset disposition or other
applicable transaction denominated in a currency other than Dollars shall be
translated into Dollars at the currency exchange rate in effect on the date such
investment, disposition or other transaction is consummated. Such currency
exchange rates shall be determined in good faith by the Borrowers.

23

--------------------------------------------------------------------------------

SECTION 1.06.     Redenomination of Certain Foreign Currencies    . Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Original Effective Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(a)    Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of any
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the Original Effective Date shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euros.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro or any other Foreign Currency.
SECTION 1.07.     Amendment and Restatement    . It is intended by the parties
hereto that (a) all Obligations of the parties under the Existing Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents; and (b) except as expressly stated herein or amended hereby, the
Existing Agreement and the other Loan Documents are ratified and confirmed as
remaining unmodified and in full force and effect with respect to all
Obligations; it being understood that it is the intent of the parties hereto
that this Agreement does not constitute a novation of rights, obligations and
liabilities of the respective parties (including the Obligations) existing under
the Existing Agreement and such rights, obligations and liabilities shall
continue and remain outstanding, and that this Agreement amends, restates and
replaces in its entirety the Agreement. From and after the Restatement Effective
Date, all Obligations of the Borrowers under the Existing Agreement shall become
Obligations of such Persons hereunder, and all Obligations, if any, of the
Subsidiary Borrowers shall become fully and continuously guaranteed by the U.S.
Borrower pursuant to the U.S. Borrower Guaranty. Upon the effectiveness of this
Agreement in accordance with Section 4.01, each Loan Document other than the
Existing Agreement that was in effect immediately prior to the Restatement
Effective Date shall continue to be effective and, unless the context otherwise
requires, any reference to the Existing Agreement contained therein shall be
deemed to refer to this Agreement and any reference to the Loans or Obligations
shall be deemed to refer to the Loans and Obligations under this Agreement. This
Agreement, and each of the amendments to the Existing Agreement effected hereby
on the Restatement Effective Date, is binding on each Lender party to the
Existing Agreement as of the Restatement Effective Date, notwithstanding that
this Agreement may be signed by the Required Lenders but not all Lenders.
ARTICLE II    

The Credits    

24

--------------------------------------------------------------------------------

SECTION 2.01.     Commitments    . Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans denominated in Dollars and
Foreign Currencies to the U.S. Borrower and to Subsidiary Borrowers (other than
any Subsidiary Borrower for which an Ancillary Commitment has been established
under Section 2.22) from time to time during the Availability Period in an
aggregate principal amount that will not result in any of following:
(a)    the sum of (i) the outstanding principal amount of such Lender’s
Revolving Loans and (ii) such Lender’s Total Lender Risk Participation exceeding
(x) such Lender’s Commitment minus (y) such Lender’s Ancillary Commitments;
(b)     the Aggregate Revolving Credit Exposure exceeding (i) (x) the Aggregate
Commitments minus (y) the Aggregate Ancillary Commitments, or (ii) at any time
there is a Defaulting Lender and the Senior Notes Documents prohibit the U.S.
Borrower from Cash Collateralizing the Obligations of such Defaulting Lender, an
amount equal to the Aggregate Commitments, minus the Total Lender Risk
Participation of the Defaulting Lenders;
(c)    the Dollar Equivalent of the aggregate amount of all Revolving Loans and
Swingline Loans denominated in any Foreign Currency exceeding $75,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.     Loans and Borrowings    . Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Applicable Adjusted Percentage on
the date such Loans are made hereunder (or, in the case of Swingline Loans, in
accordance with Section 2.05). Each Ancillary Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the applicable Ancillary
Lenders with an Ancillary Commitment for such Ancillary Loan ratably in
accordance with such Ancillary Commitments on the date such Ancillary Loans and
otherwise in accordance with the applicable Ancillary Facility Document. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and the Ancillary Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(a)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in
Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith and (ii) each Revolving
Borrowing denominated in a Foreign Currency and each Ancillary Borrowing shall
be comprised entirely of Eurocurrency Loans. Each Swingline Borrowing shall be
comprised of the Types of Loans set forth in Section 2.05. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.15,
2.17 or 2.21 solely in respect of increased costs resulting from such exercise.
(b)    Each Borrowing shall be in an aggregate amount that is an integral
multiple of the applicable Borrowing Multiple and not less than the applicable
Borrowing Minimum, provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurocurrency Borrowings outstanding.

25

--------------------------------------------------------------------------------

(c)    Each Lender may, at its option, make any Loan available to any Foreign
Subsidiary Borrower by causing any foreign or domestic branch or Affiliate of
such Lender to make such Loan; provided, that (i) any exercise of such option
shall not affect the obligation of such Foreign Subsidiary Borrower to repay
such Loan in accordance with the terms of this Agreement, and (ii) for all
purposes of voting or consenting with respect to (x) any amendment,
supplementation or modification of any Loan Document, (y) any waiver of any
requirements of any Loan Document or any Default or Event of Default and its
consequences, or (z) any other matter as to which a Lender may vote or consent
related to the Loan Documents, such Lender shall so vote or consent, not such
foreign or domestic branch or Affiliate of such Lender.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.     Requests for Revolving Borrowings    . To request a Revolving
Borrowing, the applicable Borrower shall notify the Applicable Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
2:00 p.m., Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.,
Local Time, on the date of the proposed Borrowing. Notwithstanding the
foregoing, in the case of a Loan denominated in a Foreign Currency, the
applicable Borrower shall notify the Applicable Agent of such request by
telephone not later than 2:00 p.m., Local Time, four Business Days before the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Applicable Agent of a written Borrowing Request in a form approved by the
Applicable Agent and signed by the applicable Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrower requesting such Borrowing;
(ii)    in the case of a Revolving Borrowing in a Foreign Currency requested by
a Subsidiary Borrower, the Foreign Currency in which such Borrowing is to be
denominated;
(iii)    the aggregate amount of the requested Borrowing (expressed in Dollars
or the applicable Foreign Currency);
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing, unless such Revolving
Borrowing is denominated in a Foreign Currency, in which case such Revolving
Borrowing shall be a Eurocurrency Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a

26

--------------------------------------------------------------------------------

Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing. Requests for Ancillary Loans
shall be made in accordance with the applicable Ancillary Facility Document.
SECTION 2.04.     [Reserved]    .
SECTION 2.05.     Swingline Loans    . Subject to the terms and conditions set
forth herein, the Swingline Lender may make Swingline Loans in Dollars to the
U.S. Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $15,000,000,
(ii) the (A) Aggregate Revolving Credit Exposure exceeding (B) the Aggregate
Commitments minus the Aggregate Ancillary Commitments, (iii) the Aggregate Total
Exposure exceeding the Aggregate Commitments or (iv) the sum of (I) the
outstanding principal amount of any Lender’s Revolving Loans and (II) such
Lender’s Total Lender Risk Participation exceeding such Lender’s Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Borrowing, the U.S. Borrower shall notify the
Applicable Agent of such request by telephone (confirmed in a writing acceptable
to the Applicable Agent if requested by the Applicable Agent), not later than
12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day) and (ii) the amount of the requested Swingline
Borrowing. The Applicable Agent shall promptly advise the Swingline Lender of
any such notice received from the U.S. Borrower. The Swingline Lender and the
U.S. Borrower shall agree upon the interest rate applicable to such Swingline
Loan, provided that if such agreement cannot be reached prior to 2:00 p.m.,
Local Time, on the day of such proposed Swingline Loan then such Swingline Loan
shall bear interest at the One-Month LIBO Rate plus the Applicable Rate. Any
funding of a Swingline Loan by the Swingline Lender shall be made in accordance
with Section 2.02(a) on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Swingline Lender. The Applicable Agent will make such Swingline Loan
available to the U.S. Borrower by promptly crediting the amounts so received, in
like funds, to the general deposit account of the U.S. Borrower with the
Applicable Agent (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
(b)    The Swingline Lender may by written notice given to the Applicable Agent
not later than 1:00 p.m., Local Time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Applicable Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Swingline Risk Participation
with respect to the Swingline Loans then outstanding. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Applicable Agent, for the account of the Swingline Lender, such
Lender’s Swingline Risk Participation with respect to the Swingline Loans then
outstanding. Each Lender acknowledges and agrees that its respective obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Applicable Agent
shall promptly pay to the Swingline Lender the amounts so received

27

--------------------------------------------------------------------------------

by it from the Lenders. The Applicable Agent shall notify the U.S. Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph
(c), and thereafter payments in respect of such Swingline Loan shall be made to
the Applicable Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the U.S. Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Applicable Agent; any such amounts received by the Applicable Agent shall
be promptly remitted by the Applicable Agent to the Lenders that shall have made
their payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Applicable Agent, as applicable, if and to
the extent such payment is required to be refunded to the U.S. Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the U.S. Borrower of any default in the payment
thereof.
(c)    Notwithstanding anything herein to the contrary, if there at any time
exists a Defaulting Lender, unless such Lender’s Fronting Exposure has been
reallocated to other Lenders in accordance with Section 2.24(a), before making
any Swingline Loans, the Swingline Lender may condition the provision of such
Swingline Loans on its entering into arrangements satisfactory to the Swingline
Lender with the Borrower or such Defaulting Lender to eliminate the Swingline
Lender’s Fronting Exposure.
SECTION 2.06.     Letters of Credit    . General. Subject to the terms and
conditions set forth herein, the U.S. Borrower may request the issuance of
Letters of Credit denominated in Dollars for its own account or the account of a
Domestic Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the U.S. Borrower to, or entered
into by the U.S. Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the U.S. Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the account party thereof (which shall
be the U.S. Borrower or a Domestic Subsidiary, and if a Domestic Subsidiary then
the U.S. Borrower and such Domestic Subsidiary shall be jointly and severally
liable with respect to all Obligations relating to such Letter of Credit), the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the U.S. Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the U.S. Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $30,000,000, (ii) the (A)
Aggregate Revolving Credit Exposure shall not exceed (B) the Aggregate
Commitments minus the Aggregate Ancillary Commitments and (iii) the sum of the
Aggregate Total Exposure shall not exceed the Aggregate Commitments.
Notwithstanding the Issuing Bank’s agreements in this Section 2.06(b), the
Issuing Bank shall not be obligated

28

--------------------------------------------------------------------------------

to issue, amend, renew or extend any Letter of Credit if any Lender is at such
time a Defaulting Lender hereunder, unless such Lender’s Fronting Exposure has
been reallocated to other Lenders in accordance with Section 2.24(a) or the
Issuing Bank has entered into arrangements satisfactory to the Issuing Bank with
the U.S. Borrower or such Defaulting Lender to eliminate the Issuing Bank’s
Fronting Exposure.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit may
provide for additional one year renewals thereof subject to the approval of the
Administrative Agent prior to the time of such renewal) and (ii) the date that
is ten Business Days prior to the Maturity Date; provided that, to the extent
permitted by the Senior Notes Documents (which the Lenders acknowledge and agree
is not currently permitted), any Letter of Credit may be extended until up to
the twelve month anniversary of the Maturity Date if the U.S. Borrower has, at
least ten Business Days prior to the Maturity Date, delivered Cash Collateral
with respect to such Letter of Credit to the Issuing Bank in an amount equal to
105% of the principal amount of such Letter of Credit.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Adjusted
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the U.S. Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the U.S.
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(d)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the U.S. Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the U.S. Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the U.S. Borrower prior to such time on such date, then
not later than 12:00 noon, Local Time, on (i) the Business Day that the U.S.
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that the U.S. Borrower receives such notice, if such notice is
not received prior to such time on the day of receipt; provided that the U.S.
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the U.S. Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the U.S. Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the U.S. Borrower in respect thereof and such Lender’s
LC Risk Participation with respect thereto. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its LC Risk
Participation with respect to the payment then due from the U.S. Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall

29

--------------------------------------------------------------------------------

promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
U.S. Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the U.S. Borrower of its obligation to reimburse such LC Disbursement.
(e)    Obligations Absolute. The U.S. Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the U.S. Borrower to the extent permitted by applicable law)
suffered by the U.S. Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the U.S. Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the U.S. Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such LC Disbursement.
(g)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the U.S.

30

--------------------------------------------------------------------------------

Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the U.S. Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the U.S.
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(h)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the U.S. Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(i)    Cash Collateralization.
(i)    Upon the request of the Administrative Agent, to the extent permitted by
the Senior Notes Documents, (A) if the Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an LC Disbursement which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing, or (B) if, as of the day that is thirty
days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day), any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, the U.S. Borrower shall immediately
Cash Collateralize the Obligations in an amount equal to 105% of the LC Exposure
related to such Letter of Credit. To the extent permitted by the Senior Notes
Documents, the U.S. Borrower hereby grants the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, a Lien on all such cash and deposit
account balances described in the definition of “Cash Collateral” as security
for the Obligations. The Lien held by the Administrative Agent in such Cash
Collateral to secure the Obligations shall be released upon satisfaction of each
of the following conditions: (1) no Letters of Credit shall be outstanding, (2)
all LC Exposure shall have been repaid in full and (3) no Default shall have
occurred and be continuing. Cash Collateral shall be maintained in blocked
deposit accounts at Wells Fargo. Such accounts must be subject to control
agreements pursuant to which the Administrative Agent has “control,” as such
term is used in the Uniform Commercial Code, sufficient to perfect on a first
priority basis a security interest in such Cash Collateral. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Requirements of
Law, to reimburse the Issuing Bank.
(ii)    If any Event of Default shall occur and be continuing, on the Business
Day that the U.S. Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding Cash Collateral pursuant to this clause (ii), the U.S.

31

--------------------------------------------------------------------------------

Borrower shall Cash Collateralize the Obligations in an amount equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to Cash Collateralize such Obligations shall become
effective immediately, without demand or other notice of any kind, upon the
occurrence of any Event of Default with respect to the U.S. Borrower described
in clause (h) or (i) of Article VII. The U.S. Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, a
security interest in all such Cash Collateral and all proceeds of the foregoing.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the LC
Exposure as of such date plus any accrued and unpaid interest thereon, the U.S.
Borrower will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) the LC Exposure as of such date plus any
accrued and unpaid interest thereon over (y) the total amount of funds, if any,
then held as Cash Collateral that the Administrative Agent determines to be free
and clear of any such right and claim. The Lien held by the Administrative Agent
in such Cash Collateral to secure the Obligations shall be released within three
Business Days after all Events of Default have been cured or waived.
(j)    Additional Issuing Banks. From time to time, the Administrative Agent may
designate other Lenders (in addition to Wells Fargo) that agree (in their sole
discretion) to act in such capacity and are satisfactory to the Administrative
Agent and the U.S. Borrower as Issuing Banks. Each such additional Issuing Bank
shall execute such agreements requested by the Administrative Agent and shall
thereafter be an Issuing Bank hereunder for all purposes, provided that any such
additional Issuing Bank shall only issue such Letters of Credit as approved by
the Administrative Agent.
(k)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding week or the preceding
fiscal quarter, as applicable, (ii) on or prior to each Business Day on which
such Issuing Bank expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
(l)    Existing Letters of Credit. All existing letters of credit issued under
the Existing Agreement or deemed issued under the Existing Agreement and listed
on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed Letters of
Credit issued under this Agreement and shall be subject to the terms of this
Agreement.

32

--------------------------------------------------------------------------------

SECTION 2.07.     Funding of Borrowings    . Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in Section
2.05. The Applicable Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the applicable Borrower maintained with the Applicable Agent (i) in
such location determined by the Administrative Agent, in the case of Loans
denominated in Dollars, or (ii) in London, in the case of Loans denominated in a
Foreign Currency and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans and Swingline Dollar
Borrowings made to finance the reimbursement of a LC Disbursement and
reimbursements as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
(a)    Unless the Applicable Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Applicable Agent such Lender’s share of such Borrowing, the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with paragraph (a) of this Section and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the applicable Borrower severally agree to pay to the Applicable
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Applicable Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Applicable Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in a Foreign Currency) or (ii) in the case of the
applicable Borrower, the interest rate applicable to ABR Loans (in the case of a
Borrowing denominated in Dollars) or the rate reasonably determined by the
Applicable Agent to be the cost to it of funding such amount (in the case of a
Borrowing denominated in a Foreign Currency). If such Lender pays such amount to
the Applicable Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

33

--------------------------------------------------------------------------------

SECTION 2.08.     Interest Elections    . Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type, in the case of Borrowings denominated in
Dollars, or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The applicable Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Foreign Currency Borrowings
or Swingline Dollar Borrowings, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Applicable Agent of such election by telephone by the time that
a Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type and denominated in the Foreign Currency
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Applicable Agent of a
written Interest Election Request in a form approved by the Applicable Agent and
signed by the applicable Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in a Foreign
Currency; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Applicable Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such

34

--------------------------------------------------------------------------------

Borrowing shall be continued as a Eurocurrency Borrowing with an Interest Period
of one month’s duration commencing on the last day of such Interest Period).
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the applicable Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) unless repaid, each Eurocurrency
Borrowing denominated in a Foreign Currency shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration.
SECTION 2.09.     Termination and Reduction of Commitments     .
(a)    Unless previously terminated or extended pursuant this section, the
Commitments shall terminate on the Maturity Date.
(b)    The U.S. Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $10,000,000 and not less than
$10,000,000 and (ii) the U.S. Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Total Exposure would exceed the
Aggregate Commitments.
(c)    The U.S. Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the U.S. Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the U.S. Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the U.S. Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

35

--------------------------------------------------------------------------------

SECTION 2.10.     Repayment of Loans; Evidence of Debt    . The U.S. Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month; provided, however, subject to the terms and conditions herein,
new Swingline Loans may be made on either of those mandatory repayment dates.
Each Subsidiary Borrower hereby unconditionally promises to pay to the
Applicable Agent for the account of each Lender the then unpaid principal amount
of each Revolving Loan and Ancillary Loan to such Subsidiary Borrower on the
Maturity Date.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    Each Applicable Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Applicable Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
an Applicable Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Applicable Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11.     Prepayment of Loans    . The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
(a)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of prepayment, (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment, (iv) in the case of prepayment of a Eurocurrency Revolving
Borrowing in a Foreign Currency, not later than 11:00 a.m., Local Time, four
Business Days before the date of prepayment or (v) in the case of prepayment of
an Ancillary Loan, as specified in the applicable Ancillary Facility Document.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given

36

--------------------------------------------------------------------------------

in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
(b)    In the event and on such occasion that (i) (A) the sum of (1) the
Aggregate Revolving Credit Exposure and (2) the Aggregate Ancillary Commitments
exceeds (B) (x) 105% of the Aggregate Commitments solely as a result of currency
fluctuations or (y) the Aggregate Commitments (other than as a result of
currency fluctuations), the Borrowers shall prepay Aggregate Revolving Credit
Exposure owing by such Borrowers, or reduce Aggregate Ancillary Commitments, in
an aggregate amount equal to the amount by which (A) the sum of (1) the
Aggregate Revolving Credit Exposure and (2) the Aggregate Ancillary Commitments
exceeds the Aggregate Commitments.
(c)    The Borrowers shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on or prior to the date that is the
earlier of (i) the 15th and last day of each month and (ii) the Maturity Date.
(d)    In the event and on such occasion that (i) there is a Defaulting Lender
and the Senior Notes Documents prohibit the U.S. Borrower from Cash
Collateralizing the Obligations of such Defaulting Lender, and (ii) the
Aggregate Revolving Credit Exposure exceeds an amount equal to the Aggregate
Commitments, minus the Total Lender Risk Participation of the Defaulting
Lenders, the Borrowers shall prepay Aggregate Revolving Credit Exposure owing by
such Borrowers in an aggregate amount equal to the amount by which Aggregate
Revolving Credit Exposure exceeds the Aggregate Commitments, minus the Total
Lender Risk Participation of the Defaulting Lenders.
SECTION 2.12.     Fees    . The U.S. Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Restatement Effective Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure or Ancillary Facility Exposure after its Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure and Ancillary Facility Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure or Ancillary Facility
Exposure. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(a)    The U.S. Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Risk Participation during the period
from and including the Restatement Effective Date to but excluding the later of
the date on which such Lender’s Commitment

37

--------------------------------------------------------------------------------

terminates and the date on which such Lender ceases to have any LC Exposure;
provided that any fees payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.24(c) shall be payable, to the maximum extent permitted by applicable
Requirements of Law, to the other Lenders in accordance with the upward
adjustments of their respective participations in such Letter of Credit pursuant
to Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
the U.S. Borrower and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Restatement Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The U.S. Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the U.S. Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.     Interest    . The Loans comprising each ABR Borrowing
(including each applicable Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate appearing under “ABR Spread” in the
definition of “Applicable Rate”.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest, in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate appearing
under “Eurocurrency or One-Month LIBO Spread” in the definition of “Applicable
Rate”.
(b)    Each Swingline Loan shall bear interest as determined in Section 2.05.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i)

38

--------------------------------------------------------------------------------

interest accrued pursuant to paragraph (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest on Borrowings denominated in Sterling or in any
other Foreign Currency for which it is required by applicable law or customary
to compute interest on the basis of a year of 365 days (or 366 days in a leap
year), and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.     Alternate Rate of Interest    . If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)    the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)    the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Applicable Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Applicable Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing bearing interest
at such rate as the Administrative Agent determines adequately reflects the
costs to the Lenders of making or maintaining such Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in such currency, such
Borrowing shall be made as an ABR Borrowing (if such Borrowing is requested to
be made in Dollars) or shall be made as a Borrowing bearing interest at such
rate as the Administrative Agent determines adequately reflects the costs to the
Lenders of making or maintaining such Borrowing.

39

--------------------------------------------------------------------------------

SECTION 2.15.     Increased Costs    . If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or any Advance made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    If any Change in Law shall make it unlawful or impossible for any Lender
to make or maintain any Eurocurrency Loan, such Lender shall immediately notify
the Administrative Agent and the Borrowers in writing of such circumstance. Upon
receipt of such notice, (i) the applicable Borrower’s right to request the
making of, conversion to or a new Interest Period for Eurocurrency Loans with
respect to such Lender shall be terminated, and (ii) the applicable Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.08, as
the case may be, convert any such then outstanding Eurocurrency Loans of such
Lender into ABR Loans, at the end of the current Interest Period for such
Eurocurrency Loans or (B) immediately repay or convert any such Eurocurrency
Loans of such Lender if such Lender shall notify the applicable Borrower that
such Lender may not lawfully continue to fund and maintain such Eurocurrency
Loans. Any conversion or prepayment of Eurocurrency Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such
Eurodollar Loans shall be deemed a prepayment thereof for purposes of
Section 2.16. After any Lender notifies the Administrative Agent and the
Borrowers of such a circumstance under this Section 2.15(c) and until such
Lender notifies the Administrative Agent and the Borrowers that it is no longer
unlawful or impossible for such Lender to make or maintain a Eurocurrency Loan,
all Revolving Loans of such Lender shall be ABR Loans.
(d)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent

40

--------------------------------------------------------------------------------

manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(e)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the U.S. Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the U.S. Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.     Break Funding Payments    . In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the U.S. Borrower pursuant to Section 2.19,
then, in any such event, the applicable Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
SECTION 2.17.     Taxes    . Any and all payments by or on account of any
obligation of any Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(a)    In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    Each Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank,

41

--------------------------------------------------------------------------------

within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the U.S. Borrower by a Lender or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the U.S. Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the U.S. Borrower as will permit such payments to be
made without withholding or at a reduced rate.
(e)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.17, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.
(f)    If a payment made to a Lender hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
U.S. Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the U.S. Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the U.S. Borrower or the Administrative
Agent as may be necessary for the U.S. Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

42

--------------------------------------------------------------------------------

SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    . Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Applicable Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent to the applicable account designated to
the U.S. Borrower by each Applicable Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and
9.05 shall be made directly to the persons entitled thereto. The Applicable
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan shall be made in the currency in which such Loan is
denominated, (ii) reimbursement obligations shall, subject to Sections 2.06(e)
and 2.06(k), be made in the currency in which the Letter of Credit in respect of
which such reimbursement obligation exists is denominated or (iii) any other
amount due hereunder or under another Loan Document (other than an Ancillary
Facility Document) shall be made in Dollars. Any payment required to be made by
an Applicable Agent hereunder shall be deemed to have been made by the time
required if such Applicable Agent shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by such
Applicable Agent to make such payment.
(a)    If at any time insufficient funds are received by and available to the
Applicable Agent from any Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Ancillary Loans, Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Ancillary Loans, Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Ancillary Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Ancillary Loans, Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to such Borrower

43

--------------------------------------------------------------------------------

or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(c)    Unless the Applicable Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Applicable Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Applicable Agent to be the cost to it
of funding such amount (in the case of an amount denominated in a Foreign
Currency).
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Applicable Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Applicable Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
(e)    Any time there is a Defaulting Lender, each payment of principal on Loans
or LC Disbursements shall be shared by only the Non-Defaulting Lenders that made
such Loans or LC Disbursements pro rata according to the respective unpaid
principal amounts of such Loans or LC Disbursements then owed to such
Non-Defaulting Lenders until the unpaid principal amounts of all Loans and LC
Disbursements, as applicable, are held by all Lenders according to their
respective Applicable Adjusted Percentages.
(f)    Letter of Credit fees payable under Section 2.12(b) shall be shared among
the Lenders with Commitments (other than Defaulting Lenders) and the Issuing
Bank pro rata according to (i) their respective LC Risk Participations and
Fronting Exposure with respect to the applicable Letters of Credit and (ii) in
the case of each Lender which becomes a Lender hereunder after the date hereof,
the date upon which such Lender so became a Lender.
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders    . If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

44

--------------------------------------------------------------------------------

(a)    If any Lender requests compensation under Section 2.15, or if a Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling such Borrower to require such
assignment and delegation cease to apply.
SECTION 2.20.     Subsidiary Borrowers    . On or after the Restatement
Effective Date, the U.S. Borrower may designate any Wholly-Owned Subsidiary as a
Subsidiary Borrower by delivery to the Administrative Agent of a Subsidiary
Borrower Agreement executed by such Subsidiary and the U.S. Borrower. Each such
designation shall specify whether such Subsidiary shall be entitled (i) to
obtain Revolving Loans and/or (ii) to request the creation of Ancillary
Facilities under Section 2.22, and each such designation shall be subject to the
consent of the Administrative Agent (which consent shall not unreasonably be
withheld). Upon the execution by the U.S. Borrower and delivery to the
Administrative Agent of a Subsidiary Borrower Termination with respect to any
Subsidiary Borrower, such Subsidiary shall cease to be a Subsidiary Borrower and
a party to this Agreement; provided that no Subsidiary Borrower Termination will
become effective as to any Subsidiary Borrower (other than to terminate such
Subsidiary Borrower’s right to make further Borrowings under this Agreement) at
a time when any principal of or interest on any Loan to such Subsidiary Borrower
shall be outstanding hereunder or any Ancillary Facility under which Ancillary
Loans may be made available to such Subsidiary Borrower has not been previously
terminated. Promptly following receipt of any Subsidiary Borrower Agreement or
Subsidiary Borrower Termination, the Administrative Agent shall send a copy
thereof to each Lender.
SECTION 2.21.     Additional Reserve Costs    . For so long as any Lender is
required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans or Swingline Foreign Currency Loans,
such Lender shall be entitled to require the applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit F hereto.
(a)    For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserves or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans and Swingline Foreign Currency Loans, such Lender
shall be entitled to require the applicable Borrower to pay, contemporaneously
with each payment of interest on each of such Lender’s Loans subject to such
requirements, additional interest on such Loan at a rate per annum specified by
such Lender to be the cost

45

--------------------------------------------------------------------------------

to such Lender of complying with such requirements in relation to such Loan.
(b)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
SECTION 2.22.     Ancillary Facilities    . General. If a Subsidiary Borrower
and a Lender or Lenders agree, subject to (i) compliance with the requirements
set forth in this Section 2.22, (ii) such Subsidiary Borrower having complied
with Sections 2.20 and 4.03, and (iii) such Subsidiary Borrower having delivered
to the Administrative Agent a Guarantee of the U.S. Borrower’s Obligations, in
form and substance reasonably satisfactory to the Administrative Agent, such
Lenders shall be permitted to provide an Ancillary Facility to such Subsidiary
Borrower. The Aggregate Ancillary Commitments shall not at any time exceed
$20,000,000.
(a)    Creation of Ancillary Facilities. To request the creation of an Ancillary
Facility, a Subsidiary Borrower shall deliver to the Administrative Agent not
later than 10 Business Days (or such shorter period agreed to by the
Administrative Agent) prior to the first date on which such Ancillary Facility
is proposed to be made available:
(i)    notice in writing specifying:
(A)    the Subsidiary Borrower to which extensions of credit will be made
available thereunder;
(B)    the first date on which such Ancillary Facility shall be made available
and the expiration date of such Ancillary Facility (which shall be no later than
the Maturity Date);
(C)    the type of Ancillary Facility being provided;
(D)    the identity of the Ancillary Lender(s) (which shall be acceptable to the
Administrative Agent); and
(E)    the amount of the Ancillary Commitment with respect to such Ancillary
Facility (which shall be expressed in Dollars and shall not (x) exceed the
Available Unused Commitment of each such Ancillary Lender on the first date on
which such Ancillary Facility shall be made available or (y) when combined with
all Ancillary Commitments of the Ancillary Lenders, exceed $20,000,000) and, if
applicable, the Foreign Currencies in which such Ancillary Facilities shall be
made available.
(ii)    a copy of the Ancillary Facility Document with respect to such Ancillary
Facility (which shall be reasonably acceptable to the Administrative Agent),
together with a certificate of a Financial Officer certifying that the terms of
such Ancillary Facility satisfy the requirements set forth in clauses (i)(B) and
(i)(E) above and in paragraph (d) of this Section; and
(iii)    such other information that the Administrative Agent may reasonably
request in connection with such Ancillary Facility.

46

--------------------------------------------------------------------------------

The Administrative Agent shall give notice to each Lender of such matters.
(b)    Amendment of Ancillary Facilities. To request an amendment of an
Ancillary Facility, the applicable Subsidiary Borrower shall deliver to the
Administrative Agent, not later than five Business Days (or such shorter period
agreed to by the Administrative Agent) prior to the effective date of such
amendment, (i) a notice in writing (A) identifying the Ancillary Facility to be
amended, (B) the effective date of such Amendment and (C) the documentation
relating to such proposed amendment (which shall be reasonably satisfactory to
the Administrative Agent) and (ii) a certificate of a Financial Officer
certifying that the terms of such Ancillary Facility, after giving effect to
such proposed amendment, satisfy the requirements set forth in clauses (i)(B)
and (i)(E) of paragraph (b) of this Section and in paragraph (d) of this
Section. The Administrative Agent shall give notice to each Lender of such
matters.
(c)    Terms of Ancillary Facility. Each Ancillary Facility shall contain terms
and conditions acceptable to the applicable Ancillary Lenders and the applicable
Subsidiary Borrower thereunder; provided that such terms shall at all times: (i)
be based upon normal commercial terms at the time of the creation of such
Ancillary Facility pursuant to paragraph (b) of this Section; (ii) permit
extensions of credit thereunder to be made only to such Subsidiary Borrower;
(iii) provide that the Ancillary Commitment of the applicable Ancillary Lenders
under such Ancillary Facility shall not exceed such Ancillary Lender’s Available
Unused Commitment and that, in the event and on such occasion that such
Ancillary Commitment exceeds such Available Unused Commitment, such Ancillary
Commitment shall be automatically reduced by the amount of such excess; (iv)
provide that the Ancillary Commitment under such Ancillary Facility be canceled,
and that all extensions of credit under such Ancillary Facility be repaid, not
later than the Maturity Date; (v) provide that the conditions set forth in
Article IV shall be conditions to each extension of credit under such Ancillary
Facility; and (vi) not provide for the payment of facility fees in respect of
the Ancillary Commitment for such Ancillary Facility.
(d)    Termination and Demand for Repayment.
(i)    Any Ancillary Facility shall be permitted to be terminated by the
applicable Ancillary Lenders in accordance with the terms of such Ancillary
Facility and, upon the effective date of such termination (an “Ancillary
Facility Termination Date”), all Ancillary Loans under such Ancillary Facility
shall be repaid in full.
(ii)    Notwithstanding anything to the contrary set forth in the Ancillary
Facility Document relating to the Ancillary Facility to be terminated, the
Ancillary Lenders seeking to terminate an Ancillary Facility shall deliver to
the Applicable Agent, with a copy to the applicable Subsidiary Borrower, a
written notice of termination (a “Notice of Termination”) not later than five
Business Days prior to the Ancillary Facility Termination Date specified in such
Notice of Termination for such Ancillary Facility. Each such Notice of
Termination shall specify:
(A)    the names of the applicable Subsidiary Borrower and Ancillary Lenders;
(B)    the aggregate amount of Ancillary Loans under the applicable Ancillary
Facility (which shall not exceed the Ancillary Commitment in respect of such
Ancillary Facility); and
(C)    the applicable Ancillary Facility Termination Date.
(e)    Cancellation by Subsidiary Borrower. The Subsidiary Borrower to which an
Ancillary Facility has been made available shall be permitted at any time to
request the cancellation of all or a portion

47

--------------------------------------------------------------------------------

of such Ancillary Facility by delivery of a notice in writing to the
Administrative Agent and the applicable Ancillary Lenders, specifying the
Ancillary Facility to be canceled and the proposed cancellation date. Such
notice shall be delivered not less than five Business Days prior to the proposed
cancellation date. Such cancellation shall be effective as of the proposed
cancellation date unless the Ancillary Facility Exposure under such Ancillary
Facility has not been reduced to zero as of such date.
(f)    Additional Information. Each Ancillary Lender shall report in writing to
the Administrative Agent (i) on the last Business Day of each month and of each
fiscal quarter of the U.S. Borrower the Ancillary Facility Exposure for each day
during the preceding month or fiscal quarter, as the case may be, for each
Ancillary Facility under which it is an Ancillary Lender and (ii) on any other
Business Day requested by the Administrative Agent, the Ancillary Facility
Exposure for such day for each Ancillary Facility under which it is an Ancillary
Lender. In addition, each Subsidiary Borrower to which an Ancillary Facility has
been made available and each Ancillary Lender shall, upon request by the
Administrative Agent, promptly supply the Administrative Agent with any
information relating to the operation of such Ancillary Facility (including the
Ancillary Facility Exposure) as the Administrative Agent may reasonably request.
(g)    Conflict with Loan Documents. In the event of any conflict between the
terms of an Ancillary Facility Document and any other Loan Document (other than
an Ancillary Facility Document), the terms of such other Loan Document shall
govern.
(h)    Termination and Expiration of Ancillary Commitments. On each date on
which an Ancillary Facility expires, is terminated or is canceled (in whole or
in part), the Available Unused Commitment of the Ancillary Lender under such
Ancillary Facility shall be increased by an amount equal to the portion of such
Ancillary Facility that has expired or been canceled, unless the Commitments
shall have been previously terminated.
SECTION 2.23.     Optional Increase    .
(a)    On the terms and subject to the conditions set forth below, the U.S.
Borrower may, at any time before the Maturity Date, increase the Aggregate
Commitments; provided that:
(i)    after giving effect to the requested increase, the aggregate amount of
the increases in the Aggregate Commitments shall not exceed $75,000,000;
(ii)    the Administrative Agent shall have consented to the requested increase
and all required third party consents and approvals shall have been obtained;
(iii)    prior to the date of any proposed increase, the Aggregate Commitments
shall not have been decreased pursuant to Section 2.09;
(iv)    each such increase in the Aggregate Commitments shall be equal to
$10,000,000 or an integral multiple of $5,000,000 in excess thereof;
(v)    no Default shall have occurred and be continuing or shall occur as a
result of such increase; and
(vi)    the Borrowers shall have executed and delivered such documents and
instruments and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases in the Aggregate
Commitments (including new or amended notes, any related fee letters, documents
evidencing the increased Commitment held by any

48

--------------------------------------------------------------------------------

applicable Lender, any joinder agreements related to a New Lender, resolutions
regarding the increase in the Aggregate Commitments and related actions taken by
the Borrowers, certified as true and correct by a Financial Officer and legal
opinions, all in form and substance reasonably satisfactory to the
Administrative Agent).
Any request under this Section 2.23 shall be submitted by the U.S. Borrower to
the Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Financial Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of the U.S. Borrower) may also specify any fees offered to those Lenders
(the “Increasing Lenders”) which agree to increase the amount of their
respective Commitment, which fees may be variable based upon the amount by which
any such Lender is willing to increase the amount of its Commitment; no Lender
which is not an Increasing Lender shall be entitled to receive any such fees. No
Lender shall have any obligation, express or implied, to offer to increase the
amount of its Commitment. Only the consent of the Administrative Agent and each
Increasing Lender shall be required for an increase in the amount of the
Aggregate Commitments pursuant to this Section 2.23(a). No Lender which elects
not to increase the amount of its Commitment may be replaced in respect of its
existing Commitment as a result thereof without such Lender’s written consent.
(b)    Each Increasing Lender shall, as soon as practicable after the U.S.
Borrower has submitted its request under Section 2.23(a), specify the amount of
the proposed increase in its Commitment which it is willing to offer. To the
extent the increased Commitment of the Increasing Lenders is insufficient or
there are no Increasing Lenders, the U.S. Borrower may designate new lenders who
qualify as Eligible Assignees and which are reasonably acceptable to the
Administrative Agent, the Issuing Bank and the Swingline Lender as additional
Lenders hereunder in accordance with this Section 2.23(b) (each such new Lender
being a “New Lender”), which New Lender may assume all or a portion of the
increase in the amount of the Aggregate Commitments. The U.S. Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
the increased aggregate principal amount of the Aggregate Commitments among
Increasing Lenders and New Lenders.
(c)    Each New Lender designated by the U.S. Borrower and reasonably acceptable
to the Administrative Agent, the Issuing Bank and the Swingline Lender shall
become an additional party hereto as a New Lender concurrently with the
effectiveness of the proposed increase in the amount of the Aggregate
Commitments upon its execution of an instrument of joinder (which may contain
such modifications to this Agreement and terms and conditions relating thereto
as may be necessary to ensure that such Commitments are treated as Commitments
for all purposes under the Loan Documents), in each case prepared by the
Administrative Agent and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
(d)    Subject to the foregoing, any increase in the Aggregate Commitments
requested by the U.S. Borrower shall be effective as of the date proposed by the
U.S. Borrower (the “Increase Effective Date”) and shall be in the principal
amount (the “Revolving Facility Increase”) equal to (i) the amount which the
Increasing Lenders are willing to assume as increases to the amount of their
Commitments plus (ii) the amount offered by the New Lenders with respect to the
Aggregate Commitment, in either case as adjusted by the U.S. Borrower and the
Administrative Agent pursuant to the last sentence of Section 2.23(b).
(e)    The U.S. Borrower, each applicable Increasing Lender and each applicable
New Lender shall agree upon the Applicable Rate with respect to any Revolving
Facility Increase prior to 2:00 p.m., Local Time, on the Increase Effective
Date, provided that if such Applicable Rate would exceed the Applicable

49

--------------------------------------------------------------------------------

Rate with respect to any other Revolving Loans, the Applicable Rate with respect
to any other Revolving Loans (including any prior Revolving Facility Increase)
shall be automatically increased to equal the Applicable Rate with respect to
such Revolving Facility Increase.
(f)    On or prior to the Increase Effective Date, with respect to any increase
in the Aggregate Commitments, the Administrative Agent shall notify each Lender
of the amount required to be paid by or to such Lender so that the Revolving
Loans held by the Lenders on the Increase Effective Date (before giving effect
to any new Revolving Loans made on such date) shall be held by each Lender pro
rata in accordance with the Commitments of the Lenders as adjusted pursuant to
the last sentence of Section 2.23(b). Each Lender which is required to reduce
the amount of Revolving Loans held by it (each such Lender, a “Decreasing
Lender”) shall irrevocably assign, without recourse or warranty of any kind
whatsoever (except that each Decreasing Lender warrants that it is the legal and
beneficial owner of the Revolving Loans assigned by it under this
Section 2.23(f) and that such Revolving Loans are held by such Decreasing Lender
free and clear of adverse claims), to each Increasing Lender and New Lender
participating in the applicable increase in the Aggregate Commitments, and each
applicable Increasing Lender and New Lender shall irrevocably acquire from the
Decreasing Lenders, a portion of the principal amount of the Revolving Loans of
each Decreasing Lender (collectively, the “Acquired Portion”) outstanding on the
Increase Effective Date (before giving effect to any new Revolving Loans made on
such date) in an amount such that the principal amount of the Revolving Loans
held by each applicable Increasing Lender, New Lender and Decreasing Lender as
of the Increase Effective Date shall be held in accordance with each such
Lender’s Applicable Adjusted Percentage (if any) as of such date. Such
assignment and acquisition shall be effective on the Increase Effective Date
automatically and without any action required on the part of any party other
than the payment by the applicable Increasing Lenders and New Lenders to the
Administrative Agent for the account of the Decreasing Lenders of an aggregate
amount equal to the Acquired Portion, which amount shall be allocated and paid
by the Administrative Agent at or before 12:00 p.m. on the Increase Effective
Date to the Decreasing Lenders pro rata based upon the respective reductions in
the principal amount of the Revolving Loans held by such Lenders on the Increase
Effective Date (before giving effect to any new Revolving Loans made on such
date). Each of the Administrative Agent and the Lenders shall adjust its records
accordingly to reflect the payment of the Acquired Portion. The payments to be
made in respect of the Acquired Portion shall be made by the applicable
Increasing Lenders and New Lenders to the Administrative Agent in Dollars in
immediately available funds at or before 11:00 a.m. on the Increase Effective
Date, such payments to be made by the applicable Increasing Lenders and New
Lenders pro rata based upon the respective increases in the amount of the
Commitments held by such Lenders on the Increase Effective Date.
To the extent any of the Revolving Loans acquired by the applicable Increasing
Lenders and New Lenders from the Decreasing Lenders pursuant to Section 2.23(f)
above are Eurodollar Loans and the Increase Effective Date is not the last day
of an Interest Period for such Eurodollar Loans, the Decreasing Lenders shall be
entitled to compensation from the Borrower as provided in Section 2.16 (as if
the Borrowers had prepaid such Revolving Loans in an amount equal to the
Acquired Portion on the Increase Effective Date).

50

--------------------------------------------------------------------------------

SECTION 2.24.     Defaulting Lenders    .
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the third paragraph of subsection (b) of Section
9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7.01 or otherwise), subject to Section 2.18(f), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender; third, if so determined by the Administrative Agent or requested by the
Issuing Bank, to Cash Collateralize the Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.24(c); fourth, if
so requested by the U.S. Borrower (so long as no Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so agreed by the Administrative Agent and the
U.S. Borrower, to be held in a non-interest bearing deposit account and released
in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Issuing Bank’s future Fronting Exposures with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.24(c); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against that Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the U.S. Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the U.S. Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursement in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. Any Defaulting Lender (A) shall be entitled to receive a
facility fee under Section 2.12(a) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the sum of (1) the outstanding
principal amount of Revolving Loans funded by it, and (2) its Applicable
Adjusted Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.24(c) and (B) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.12(b) and Section 2.18(g).
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any

51

--------------------------------------------------------------------------------

part of such Defaulting Lender’s Applicable Adjusted Percentage of all LC
Exposure and all Swingline Exposure shall automatically (effective on the day
such Lender becomes a Defaulting Lender) be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Adjusted Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (A) the conditions set forth in Section 4.02 are satisfied at
such time (and, unless the U.S. Borrower shall have otherwise notified the
Administrative Agent at the time, the U.S. Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the sum of (I) the outstanding principal
amount of all Revolving Loans made by such Lender at such time and (II) such
Lender’s Total Lender Risk Participation at such time to exceed such Lender’s
Commitment at such time. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation
(v)    Cash Collateral; Prepayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
U.S. Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, immediately following notice by the Administrative
Agent, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure, and (y) second, to the extent permitted by the
Senior Notes Documents, Cash Collateralize such Defaulting Lender’s Adjusted
Applicable Percentage of all LC Exposure (after giving effect to any partial
reallocation pursuant to clause (iv) above) in accordance with Section 2.24(c).
(vi)    Termination of Commitment. The U.S. Borrower may terminate the unused
amount of the Commitment of a Defaulting Lender upon not less than three (3)
Business Days’ prior notice to the Administrative Agent (which will promptly
notify the Lenders thereof), and in such event the provisions of clause (ii)
above will apply to all amounts thereafter paid by the U.S. Borrower for the
account of such Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity or other amounts); provided that (i) no
Event of Default shall have occurred and be continuing and (ii) such termination
will not be deemed to be a waiver or release of any claim the U.S. Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.
(b)    Defaulting Lender Cure. If the U.S. Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Adjusted Percentages (without giving effect to Section 2.24(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the U.S. Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Cash Collateral Provisions.
(i)    At any time that there shall exist a Defaulting Lender, within one (1)

52

--------------------------------------------------------------------------------

Business Day after the request of the Administrative Agent or the Issuing Bank,
to the extent permitted by the Senior Notes Documents, the Borrower shall
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). In addition, as a condition
to issuing any Letter of Credit, to the extent permitted by the Senior Notes
Documents, the Issuing Bank may require that the U.S. Borrower deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.24(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(ii)    All Cash Collateral delivered pursuant to this Section 2.16(c) shall be
maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent. The U.S. Borrower (to the extent permitted by the Senior
Notes Documents), and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent and the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the U.S. Borrower (to the extent permitted by the Senior Notes
Documents) or the relevant Defaulting Lender will, within one (1) Business Day
after the request of the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.24 in respect of Letters of
Credit, shall be held and applied to the satisfaction of the specific LC
Exposure, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following (A)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee)), or (B) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and, following
the application as provided in clause (iii) above, may be otherwise applied in
accordance with Section 7.01), and (y) the Person providing Cash Collateral and
the Issuing Bank may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

53

--------------------------------------------------------------------------------

SECTION 2.25.     U.S. Borrower Guaranty    . The U.S. Borrower shall absolutely
and unconditionally guarantee all Obligations of each Subsidiary Borrower
pursuant to the U.S. Borrower Guaranty. The U.S. Borrower agrees to execute and
deliver such agreements and documents requested by the Administrative Agent in
connection with the U.S. Borrower Guaranty and such guarantee obligation.
ARTICLE III    

Representations and Warranties    
The Borrowers represent and warrant to the Lenders and the Administrative Agent
that:
SECTION 3.01.     Organization; Powers    . Each of the U.S. Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the U.S. Borrower or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.

54

--------------------------------------------------------------------------------

SECTION 3.02.     Authorization; Enforceability    . The Transactions are within
each Borrower’s corporate powers and have been duly authorized by all necessary
corporate, stockholder and other action. Each Loan Document has been duly
executed and delivered by each Borrower party thereto and constitutes a legal,
valid and binding obligation of each Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03.     Governmental Approvals; No Conflicts    . The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the U.S. Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the U.S. Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the U.S. Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the U.S.
Borrower or any of its Subsidiaries.
SECTION 3.04.     Financial Condition; No Material Adverse Change    . The U.S.
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended May 28, 2011, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 3, 2011, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year‑end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.
(a)    Since May 28, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the U.S. Borrower and its Subsidiaries, taken as a whole.
SECTION 3.05.     Properties    . Each of the U.S. Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(a)    Each of the U.S. Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the U.S. Borrower and
its Subsidiaries does not infringe upon the rights of any other Person, except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06.     Litigation and Environmental Matters    . There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the U.S. Borrower, threatened
against or affecting the U.S. Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

55

--------------------------------------------------------------------------------

(a)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the U.S. Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07.     Compliance with Requirements of Law and Contractual
Obligations    . Each of the U.S. Borrower and its Subsidiaries is in compliance
with all Requirements of Law and Contractual Obligations applicable to it or its
property and all indentures, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
SECTION 3.08.     Investment Company Status    . Neither the U.S. Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.09.     Taxes    . Each of the U.S. Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the U.S. Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10.     ERISA    . No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.     Disclosure    . The U.S. Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the U.S. Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the U.S. Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
SECTION 3.12.     Use of Advances    . Each Borrower will use the proceeds of
the Advances for refinancing existing indebtedness, working capital, its general
corporate purposes and acquisitions. No Borrower nor any of their respective
Subsidiaries extends or maintains, in the ordinary course of business, credit
for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying margin stock (within the meaning of Regulations T, U or X of the
Board), and no part of the proceeds of any Advance will be used for the purpose,
whether immediate, incidental, or ultimate, of buying or carrying any such
margin

56

--------------------------------------------------------------------------------

stock or maintaining or extending credit to others for such purpose or in
violation of any applicable law or regulation (including without limitation
Regulations T, U or X of the Board). After applying the proceeds of each
Advance, such margin stock will not constitute more than 25% of the value of the
assets (either of any Borrower alone or of the Borrowers and their respective
Subsidiaries on a consolidated basis) that are subject to any provisions of this
Agreement that may cause the Advances to be deemed secured, directly or
indirectly, by such margin stock.
SECTION 3.13.     Labor Matters    . There are no labor controversies pending
or, to the best of the U.S. Borrower’s knowledge, threatened against the U.S.
Borrower or any Subsidiary, which could have a Material Adverse Effect.
SECTION 3.14.     Foreign Assets Control, Etc.    .
(a)    No Borrower (i) is, or is controlled by, a Designated Person; (ii) to its
knowledge, has received funds or other property from a Designated Person; and
(iii) is in breach, or to its knowledge, the subject, of any action or
investigation under any Anti-Terrorism Law. To its knowledge, (i) no Borrower
engages nor will it knowingly engage in any dealings or transactions with any
Designated Person, and (ii) no Borrower is, nor will it knowingly be otherwise
associated, with any Designated Person. Each Borrower and each Subsidiary is in
compliance, in all material respects, with the Patriot Act. Each Borrower has
taken reasonable measures to ensure compliance with the Anti-Terrorism Laws.
(b)    No portion of the proceeds of any Loan made hereunder has been or will be
used, directly or indirectly for, and no fee, commission, rebate or other value
has been or will be paid to, or for the benefit of, any governmental official,
political party, official of a political party or any other Person acting in an
official capacity in violation of any applicable law, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended.
SECTION 3.15.     Solvency    . The U.S. Borrower and its Subsidiaries taken as
a whole are Solvent and after the execution, delivery and consummation of the
Loan Documents on the Restatement Effective Date, will be Solvent.
SECTION 3.16.    Insurance    . The properties of the U.S. Borrower and each of
its Subsidiaries are insured with financially sound and reputable insurance
companies that, except as set forth on Schedule 3.16, are not Affiliates of the
U.S. Borrower or any of its Subsidiaries, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the U.S.
Borrower and its Subsidiaries operate.
ARTICLE IV    

Conditions    
SECTION 4.01.     Restatement Effective Date    . This Agreement shall become
effective on and as of the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
Borrower and the Required Lenders either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent shall have received such documents and
certificates as the

57

--------------------------------------------------------------------------------

Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrowers, the authorization of
the Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(c)    The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the U.S. Borrower, confirming that (i) the representations
and warranties of the Borrowers set forth in the Loan Documents are true and
correct on and as of the Restatement Effective Date and (ii) after giving effect
to the amendments contained herein, no Default has occurred and is continuing.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, (i) to
the extent invoiced, reimbursement or payment of all out‑of‑pocket expenses
required to be reimbursed or paid by the U.S. Borrower hereunder and (ii) all
fees payable pursuant to the Fee Letter.
(e)    The Administrative Agent shall have received a legal opinion of (i)
in-house counsel to the Borrowers, addressing such matters as the Administrative
Agent may request, and (ii) Orrick, Herrington & Sutcliffe LLP, special counsel
to the Administrative Agent, addressing the enforceability of the Loan
Documents, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
(f)    All governmental and third party consents and approvals necessary in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby shall have been obtained and be in full force and effect;
and the Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the U.S. Borrower with respect to the foregoing.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.     Each Credit Event    . The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrowers set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, provided that the representations and warranties in Section
3.04(b) shall be excluded from the representations and warranties made under
this Section 4.02(a).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

58

--------------------------------------------------------------------------------

SECTION 4.03.     Credit Events Relating to Subsidiary Borrowers    . The
obligations of (x) the Lenders to make Loans to any Subsidiary that becomes a
Subsidiary Borrower after the Restatement Effective Date and (y) any Ancillary
Lender to make available an Ancillary Facility to such Subsidiary Borrower, in
each case to the extent designated in accordance with Section 2.20, are subject
to the satisfaction of the following conditions (which are in addition to the
conditions contained in Sections 4.01 and 4.02):
(a)    the Administrative Agent (or its counsel) shall have received a
Subsidiary Borrower Agreement with respect to such Subsidiary Borrower duly
executed by all parties thereto; and
(b)    the Administrative Agent shall have received such documents (including a
legal opinion substantially in the form of Exhibit G if such Subsidiary Borrower
is a Domestic Subsidiary, or a legal opinion in form and substance acceptable to
the Administrative Agent if such Subsidiary Borrower is a Foreign Subsidiary)
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Subsidiary Borrower, the authorization of Borrowings as they relate to such
Subsidiary Borrower and any other legal matters relating to such Subsidiary
Borrower or its Subsidiary Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
ARTICLE V    

Affirmative Covenants    
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:
SECTION 5.01.     Financial Statements and Other Information    . The U.S.
Borrower will furnish to the Administrative Agent and each Lender:
(a)    A copy of the U.S. Borrower’s audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the U.S. Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (but subject to the last sentence of Section 1.04), as soon as
available, but in any event within the earlier of (i) 90 days after the end of
each fiscal year of the U.S. Borrower or (ii) five (5) Business Days after the
filing of such financial statements with the SEC;
(b)    A copy of the U.S. Borrower’s consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (but subject to the last sentence of Section
1.04), subject to normal year-end audit adjustments and the absence of
footnotes, as soon as available, but in any event within the earlier of (i)
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the U.S. Borrower or (ii)

59

--------------------------------------------------------------------------------

five (5) Business Days after the filing of such financial statements with the
SEC;
(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the U.S. Borrower, in
a form acceptable to the Administrative Agent, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.10 and 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and
(d)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the U.S. Borrower or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
All financial statements referred to in Section 5.01(a) and (b) shall be deemed
to have been delivered upon the filing of such financial statements by the
Borrower through the SEC’s EDGAR system or publication by the Borrower of such
financial statements on its website and the receipt by the Administrative Agent
of electronic notice from the Borrower with a link to such financial statements.
SECTION 5.02.     Notices of Material Events    . The U.S. Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the U.S. Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the U.S. Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the U.S. Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business    . The U.S. Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

60

--------------------------------------------------------------------------------

SECTION 5.04.     Payment of Obligations    . The U.S. Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the U.S. Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance    . The U.S. Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, which may include
self-insurance, if determined by the Borrower to be reasonably prudent.
SECTION 5.06.     Books and Records; Inspection Rights    . The U.S. Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The U.S. Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
SECTION 5.07.     Compliance    . The U.S. Borrower will, and will cause each of
its Subsidiaries to, comply with all Contractual Obligations and Requirements of
Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.08.     Use of Proceeds and Letters of Credit    . The proceeds of the
Loans and Letters of Credit will be used only to (i) refinance certain existing
indebtedness of the U.S. Borrower, (ii) provide for working capital and general
corporate purposes of the U.S. Borrower and its Subsidiaries in the ordinary
course of business, and (iii) provide for Permitted Acquisitions (as defined
below). No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
SECTION 5.09.     Additional Covenants    . If at any time the U.S. Borrower or
any of its Subsidiaries shall enter into or be a party to any instrument or
agreement, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof, relating to or amending any provisions applicable to any of its
Indebtedness which in the aggregate, together with any related Indebtedness,
exceeds $25,000,000, which includes covenants or defaults not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then the U.S. Borrower
shall promptly so advise the Administrative Agent and the Lenders. Thereupon, if
the Administrative Agent or the Required Lenders shall request, upon notice to
the U.S. Borrower, the Administrative Agent and the Lenders shall enter into an
amendment to this Agreement or an additional agreement (as the Administrative
Agent may request), providing for substantially the same covenants and defaults
as those provided for in such instrument or agreement to the extent required and
as may be selected by the Administrative Agent.
ARTICLE VI    


61

--------------------------------------------------------------------------------


Negative Covenants    
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the U.S. Borrower covenants and agrees with the Lenders
that:
SECTION 6.01.     Subsidiary Indebtedness    . The U.S. Borrower will not permit
any Subsidiary to create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the Original Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof;
(c)    Indebtedness owing to the U.S. Borrower;
(d)    Guarantees of Indebtedness of the U.S. Borrower, provided that such
Guarantees are also delivered with respect to the Obligations and all
agreements, opinions and other documents in connection therewith, as requested
by the Administrative Agent and in form and substance satisfactory to the
Administrative Agent, are delivered to the Administrative Agent; and
(e)    Indebtedness not otherwise permitted by this Section 6.01 that, together
(without duplication) with Indebtedness secured by Liens created by the U.S.
Borrower or any Subsidiary under Section 6.02(f), does not in the aggregate at
any time outstanding exceed the greater of (i) $20,000,000 and (ii) 10% of
Tangible Net Worth.
SECTION 6.02.     Liens    . The U.S. Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    Liens on any property or asset of the U.S. Borrower or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the U.S. Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(c)    Liens on any asset existing at the time of the purchase or other
acquisition thereof by the U.S. Borrower or any Subsidiary, provided that (i)
any such Lien was not created in contemplation of such purchase or other
acquisition and does not extend to any asset other than the asset so purchased
or otherwise acquired and proceeds thereof, (ii) such purchase or other
acquisition thereof and the Indebtedness secured by any such Lien is otherwise
permitted hereunder and (iii) the outstanding principal amount of the
Indebtedness secured thereby is not increased at any time;
(d)    Liens on any asset of the U.S. Borrower or any Subsidiary securing
Indebtedness permitted

62

--------------------------------------------------------------------------------

hereunder which is incurred to finance the acquisition of such asset, provided
that (i) each such Lien shall be created substantially simultaneously with the
acquisition of the related asset; (ii) each such Lien does not at any time
encumber any asset other than the related asset financed by such Indebtedness;
(iii) the principal amount of Indebtedness secured by each such Lien is not
increased; and (iv) the principal amount of Indebtedness secured by each such
Lien shall at no time exceed 100% of the original purchase price of such related
asset at the time acquired;
(e)    Liens on assets of Subsidiaries solely in favor of the U.S. Borrower as
secured party and securing Indebtedness owing by a Subsidiary to the U.S.
Borrower; and
(f)    Liens not otherwise permitted by this Section 6.02 securing Indebtedness
that, together (without duplication) with Indebtedness incurred or assumed by
any Subsidiary under Section 6.01(e), does not in the aggregate at any time
outstanding exceed the greater of (i) $20,000,000 and (ii) 10% of Tangible Net
Worth.
SECTION 6.03.     Fundamental Changes    . The U.S. Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it, acquire any Person
as a new Subsidiary, sell all or substantially all of its assets or acquire all
or substantially all of the assets of any other Person, except for the following
(each, a “Permitted Acquisition”):
(a)    the U.S. Borrower and its Wholly-Owned Subsidiaries may merge with each
other and the U.S. Borrower’s Wholly-Owned Subsidiaries may sell all or
substantially all of their assets to each other, provided that in any such
merger involving the U.S. Borrower, the U.S. Borrower is the surviving Person;
and
(b)    the U.S. Borrower or any of its Subsidiaries may acquire (by merger or
otherwise, including a stock acquisition) any Person as a new Subsidiary or
acquire all or substantially all the assets of any other Person (each, a
“Proposed Target”); provided that, the Proposed Target is engaged in a business
or activity reasonably related to the business of the Borrower and its
Subsidiaries and, with respect to a Permitted Acquisition with a total purchase
price (including assumed debt) exceeding $50,000,000 (a “Material Acquisition”):
(i)    no Default or Event of Default exists or will result after giving effect
to any such acquisition;
(ii)    after giving effect to such acquisition, the Proposed Target shall be
owned directly by the U.S. Borrower or shall become a Wholly-Owned Subsidiary,
directly or indirectly, of the U.S. Borrower;
(iii)    on a pro forma basis, as if the acquisition of the Proposed Target (and
any related incurrence or assumption of Indebtedness) had occurred at the
beginning of the most recently-ended four fiscal quarter period for which the
U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the date on which such acquisition actually
occurs, (A) the Leverage Ratio as of the Determination Date for such acquisition
would not exceed 3.50 to 1 (without giving effect to any Step-Up Election) and
(B) the U.S. Borrower would be in compliance with the terms and conditions of
this Agreement, which pro forma results shall be evidenced by a certificate of a
Financial Officer of the U.S. Borrower setting forth reasonably detailed
calculations demonstrating pro forma compliance with subclause (A) above and
with Section 6.12; and
(iv)    the board of directors or other governing body of the Proposed Target
shall have

63

--------------------------------------------------------------------------------

approved the acquisition and such acquisition shall be completed as a result of
an arm’s length negotiation (i.e., on a non-hostile basis).
SECTION 6.04.     Investments, Loans, Advances and Acquisitions    . The U.S.
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or make any Acquisition, except:
(a)    Permitted Investments;
(b)    Investments, loans or advances made by the U.S. Borrower to any
Wholly-Owned Subsidiary and made by any Subsidiary to the U.S. Borrower or any
Wholly-Owned Subsidiary;
(c)    Permitted Acquisitions; and
(d)    Investments, loans or advances not otherwise permitted by this Section
6.04, but only if (i) no Default or Event of Default exists or will result after
giving effect to any such investment, loan or advance and (ii) on a pro forma
basis, as if such investment, loan or advance (and any related incurrence or
assumption of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the U.S. Borrower has
delivered financial statements under Section 5.01(a) or Section 5.01(b) that
precedes the Determination Date for such investment, loan or advance, the
Leverage Ratio as of such Determination Date would not exceed 3.50 to 1 (without
giving effect to any Step-Up Election).
SECTION 6.05.     Swap Agreements    . The U.S. Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the U.S.
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the U.S. Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the U.S. Borrower or any Subsidiary.

64

--------------------------------------------------------------------------------

SECTION 6.06.     Restricted Payments    . The U.S. Borrower will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)     the U.S. Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock;
(b)    Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
(c)    the U.S. Borrower may make Restricted Payments with respect to its Equity
Interests in each case so long as:
(i)    no Default or Event of Default exists or will result after giving effect
to any such Restricted Payment;
(ii)    on a pro forma basis, assuming such Restricted Payment (and any related
incurrence of Indebtedness) had occurred at the beginning of the most
recently-ended four fiscal quarter period for which the U.S. Borrower has
delivered financial statements under Section 5.01(a) or Section 5.01(b) that
precedes the date on which such Restricted Payment actually occurs, (A) the
Leverage Ratio as of the Determination Date for such Restricted Payment would
not exceed 3.5 to 1 (without giving effect to any Step-Up Election) and (B) the
U.S. Borrower would be in compliance with the terms and conditions of this
Agreement, which pro forma results shall be evidenced by a certificate of a
Financial Officer of the U.S. Borrower setting forth reasonably detailed
calculations demonstrating pro forma compliance with subclause (A) above and
with Section 6.12; and
(iii)    the sum of (A) the aggregate Available Unused Commitments of the
Lenders plus (B) unrestricted cash of the U.S. Borrower and its Subsidiaries on
a consolidated basis is at least $50,000,000.
SECTION 6.07.     Transactions with Affiliates    . The U.S. Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the U.S. Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the U.S. Borrower and its
Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.
SECTION 6.08.     Restrictive Agreements    . The U.S. Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the U.S. Borrower or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any other Subsidiary or (c) the
ability of any Subsidiary to Guarantee Indebtedness of the U.S. Borrower or any
other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) clauses (a) and (c) of the foregoing shall not
apply to restrictions and conditions contained in any Indebtedness equal to or
in excess of $25,000,000 in aggregate amount at the

65

--------------------------------------------------------------------------------

date of incurrence or issuance of such Indebtedness and permitted hereunder,
(iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (v) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment thereof.
SECTION 6.09.     Disposition of Assets; Etc    . The U.S. Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease, license, transfer,
assign or otherwise dispose of any of its business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, whether in one or a
series of transactions, other than inventory sold in the ordinary course of
business upon customary credit terms, sales of scrap or obsolete material or
equipment and sales of fixed assets the proceeds of which are used to purchase
other property of a similar nature of at least equivalent value within 180 days
of such sale, provided, however, that this Section 6.09 shall not prohibit any
such sale, lease, license, transfer, assignment or other disposition if (i) the
aggregate book value (disregarding any write-downs of such book value other than
ordinary depreciation and amortization) of all of the business, assets, rights,
revenues and property disposed of shall be less than, in any fiscal year of the
U.S. Borrower, fifteen percent (15%) of the aggregate book value of the
Consolidated Total Assets as of the end of the immediately preceding fiscal
year, and (ii) immediately after such transaction, no Default shall exist or
shall have occurred and be continuing.
SECTION 6.10.     Change in Business    . The U.S. Borrower shall not and shall
not permit its Subsidiaries to engage, either directly or indirectly through
Affiliates, in any business substantially different from the business of the
U.S. Borrower or the applicable Subsidiary as of the Original Effective Date;
provided, however, that the U.S. Borrower and its Subsidiaries may engage in any
business reasonably related, ancillary or complimentary to the business in which
they are engaged as of the Original Effective Date.
SECTION 6.11.     Leverage Ratio    . The U.S. Borrower will not permit the
Leverage Ratio to exceed 3.5 to 1.0 as of the end of any fiscal quarter;
provided, however, that the U.S. Borrower may elect (the “Step-Up Election”) to
increase the maximum Leverage Ratio permitted by this Section 6.11 to 4.0 to 1.0
for four consecutive fiscal quarter end dates (or, such shorter period as the
Borrower may elect pursuant to the immediately following proviso) by providing a
written notice (the “Step-Up Election Notice”) to the Administrative Agent of
such Step-Up Election prior to the U.S. Borrower’s filing with the SEC its
Annual Report on Form 10-K or Quarterly Report on Form 10-Q for the fiscal
period ending on the first fiscal quarter end date for which the Step-Up
Election is to take effect; provided, however, that the U.S. Borrower may elect
to terminate the Step-Up Election as of the second or third fiscal quarter end
date for which the Step-Up Election is in effect by providing a written notice
(the “Step-Up Termination Notice”) to the Administrative Agent of such election
prior to the U.S. Borrower’s filing with the SEC its Annual Report on Form 10-K
or Quarterly Report on Form 10-Q for the fiscal period ending on such date. The
U.S. Borrower may make only one Step-Up Election. Upon the expiration or early
termination of the Step-Up Election, the maximum Leverage Ratio permitted by
this Section 6.11 shall revert to 3.5 to 1.0.
SECTION 6.12.     Interest Coverage Ratio    . The U.S. Borrower will not permit
the Interest Coverage Ratio to be less than 4.0 to 1.0 as of the end of any
fiscal quarter.

66

--------------------------------------------------------------------------------

SECTION 6.13.     Debt Prepayments    . The U.S. Borrower shall not (x) pay any
scheduled payment prior to the due date thereof as in effect on the Restatement
Effective Date, or prepay any principal, premium, interest or any other amount
(including sinking fund payments), with respect to any Senior Notes; (y) redeem,
purchase, defease, acquire or otherwise satisfy (or offer to redeem, purchase,
acquire or otherwise satisfy) any Senior Notes prior to the due date thereof as
in effect on the Restatement Effective Date; or (z) make any payment or deposit
any monies, securities or other property with any trustee or other Person with
respect to any Senior Notes that has the effect of violating clause (x) or (y)
above (any of the foregoing, a “Senior Notes Prepayment”), unless:
(a)    no Default or Event of Default exists or will result after giving effect
to any such Senior Notes Prepayment;
(b)    on a pro forma basis, assuming such Senior Notes Prepayment had occurred
at the beginning of the most recently-ended four fiscal quarter period for which
the U.S. Borrower has delivered financial statements under Section 5.01(a) or
Section 5.01(b) that precedes the date on which the Senior Notes Prepayment
actually occurs, (A) the Leverage Ratio as of the Determination Date for such
Senior Notes Prepayment would not exceed 3.5 to 1 (without giving effect to any
Step-Up Election) and (B) the U.S. Borrower would be in compliance with the
terms and conditions of this Agreement, which pro forma results shall be
evidenced by a certificate of a Financial Officer of the U.S. Borrower setting
forth reasonably detailed calculations demonstrating pro forma compliance with
subclause (A) above and with Section 6.12; and
(c)    the sum of (i) the aggregate Available Unused Commitments of the Lenders
after giving effect to any Borrowings used for a Senior Notes Prepayment plus
(ii) unrestricted cash of the U.S. Borrower and its Subsidiaries on a
consolidated basis is at least $50,000,000.
ARTICLE VII    

Events of Default    
SECTION 7.01.     Events of Default    . If any of the following events (“Events
of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
U.S. Borrower or any Subsidiary in or in connection with the Existing Agreement,
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with the Existing Agreement, this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08 or in Article VI (other

67

--------------------------------------------------------------------------------

than Section 6.07);
(e)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the U.S. Borrower (which notice will be given at the
request of any Lender);
(f)    the U.S. Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable grace periods);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness permitted
by this Agreement that becomes due as a result of the voluntary sale or transfer
of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the U.S. Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the U.S. Borrower or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    the U.S. Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the U.S. Borrower or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the U.S. Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $5,000,000 shall be rendered against the U.S.
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the U.S. Borrower or any
Subsidiary to enforce any such judgment;
(l)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(ii) the U.S. Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that, in

68

--------------------------------------------------------------------------------

the opinion of the Required Lenders, when taken together with all other such
events or conditions, if any, could reasonably be expected to result in
liability of the U.S. Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; or (iii) there exists any fact or circumstance that could
reasonably be expected to result in the imposition of a Lien or security
interest under Section 412(n) of the Code (or, for years in which the PPA
applies to any Plan, Section 430(k) of the Code) or under ERISA;
(m)    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Borrower shall deny that it has
any further liability under any Loan Document to which it is a party, or shall
give notice to such effect; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the U.S. Borrower, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
ARTICLE VIII    

The Agents    
SECTION 8.01.     Appointment, Powers and Immunities.     
(a)    Each Lender and each Ancillary Lender hereby appoints and authorizes the
Administrative Agent to act as its agent hereunder and under the other Loan
Documents with such powers as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Each Lender and each
Ancillary Lender hereby authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. For the
avoidance of doubt, notwithstanding anything to the contrary herein or in the
other Loan Documents, the Administrative Agent is acting as administrative agent
for the Lenders and the Ancillary Lenders only and the Administrative Agent is
not acting as administrative agent for any other Agents, Joint Lead Arrangers,
Joint Bookrunners, Left Lead Arranger or Left Lead Bookrunner. The Syndication
Agent, Joint Lead Arrangers, Joint Bookrunners, Left Lead Arranger and Left Lead
Bookrunner shall not have any duties or responsibilities or any liabilities
under this Agreement or any other Loan Documents and any amendments, consents,
waivers or any other actions taken in connection with this Agreement or the
other Loan Documents shall not require the consent of the Syndication Agent,
Joint Bookrunners or Left Lead Bookrunner or, except to the extent expressly set
forth in Section 9.02, Joint Lead Arrangers or Left Lead Arranger, in such
capacity. The Administrative Agent shall not have any duties

69

--------------------------------------------------------------------------------

or responsibilities except those expressly set forth in this Agreement or in any
other Loan Document, be a trustee for any Lender or Ancillary Lender or have any
fiduciary duty to any Lender or Ancillary Lender. Notwithstanding anything to
the contrary contained herein the Administrative Agent shall not be required to
take any action which is contrary to this Agreement or any other Loan Document
or any applicable Requirement of Law. Neither the Administrative Agent nor any
Lender or Ancillary Lender shall be responsible to any other Lender or Ancillary
Lender for any recitals, statements, representations or warranties made by the
Borrowers contained in this Agreement or in any other Loan Document, for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or for any failure by any Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent may
employ agents and attorneys-in-fact and shall not be responsible to any Lender
or Ancillary Lender for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Neither the
Administrative Agent nor any of its directors, officers, employees, agents or
advisors shall be responsible to any Lender or Ancillary Lender for any action
taken or omitted to be taken by it or them hereunder or under any other Loan
Document or in connection herewith or therewith, except to the extent determined
by a final, non-appealable judgment of a court of competent jurisdiction to have
arisen from its or their own gross negligence or willful misconduct. Except as
otherwise provided under this Agreement, the Administrative Agent shall take
such action with respect to the Loan Documents as shall be directed by the
Required Lenders (or all or such other portion of the Lenders as required by
Section 9.02) or in the absence of such direction, such action as the
Administrative Agent in good faith deems advisable under the circumstances.
(b)    The Issuing Bank shall act on behalf of the Lenders and the Ancillary
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, however, that the Issuing Bank
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article VIII included the Issuing Bank
with respect to such acts or omissions, and (ii) as additionally provided herein
with respect to the Issuing Bank.
SECTION 8.02.         Reliance by the Administrative Agent    . The
Administrative Agent, the Issuing Bank and the Swingline Lender shall be
entitled to rely upon any certificate, notice or other document (including any
cable, telegram, facsimile or telex) believed by it in good faith to be genuine
and correct and to have been signed or sent by or on behalf of the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent with
reasonable care. As to any other matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to take any action or
exercise any discretion, but shall be required to act or to refrain from acting
upon instructions of the Required Lenders (or all or such other portion of the
Lenders as required by Section 9.02) and shall in all cases be fully protected
by the Lenders and the Ancillary Lenders in acting, or in refraining from
acting, hereunder or under any other Loan Document in accordance with the
instructions of the Required Lenders (or all or such other portion of the
Lenders as required by Section 9.02), and such instructions of the Required
Lenders (or all or such other portion of the Lenders as required by Section
9.02) and any action taken or failure to act pursuant thereto shall be binding
on all of the Lenders and Ancillary Lenders.

70

--------------------------------------------------------------------------------

SECTION 8.03.         Defaults    . The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default unless the
Administrative Agent has received a written notice from a Lender or the U.S.
Borrower, referring to this Agreement, describing such Default and stating that
such notice is a “Notice of Default”. If the Administrative Agent receives such
a notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default as shall be reasonably directed by the
Required Lenders (or all or such other portion of the Lenders as required by
Section 9.02); provided, however, that until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lenders.
Notwithstanding anything in the contrary contained herein, the order and manner
in which the Lenders’ rights and remedies are to be exercised (including,
without limitation, the enforcement by any Lender of its note) shall be
determined by the Required Lenders (or all or such other portion of the Lenders
as required by Section 9.02) in their sole discretion.
SECTION 8.04.         Indemnification    . Without limiting the Obligations of
the Borrowers hereunder, each Lender and each Ancillary Lender agrees to
indemnify the Administrative Agent, ratably in accordance with its Applicable
Adjusted Percentage of all Obligations and Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof; provided, however, that no Lender or Ancillary Lender shall be liable
for any of the foregoing to the extent determined by a final, non-appealable
judgment of a court of competent jurisdiction to have arisen from the
Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders and the Ancillary Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The obligations of each Lender and each
Ancillary lender under this Section 8.04 shall survive the payment and
performance of the Obligations, the termination of this Agreement and any Lender
or Ancillary Lender ceasing to be a party to this Agreement (with respect to
events which occurred prior to the time such Lender or Ancillary Lender ceased
to be a Lender or Ancillary Lender hereunder).
SECTION 8.05.         Non-Reliance    . Each Lender and each Ancillary Lender
represents that it has, independently and without reliance on the Administrative
Agent, or any other Lender or Ancillary Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of the
business, prospects, management, financial condition and affairs of the
Borrowers and its own decision to enter into this Agreement and agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or Ancillary Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own appraisals and
decisions in taking or not taking action under this Agreement. Neither the
Administrative Agent nor any of its affiliates nor any of their respective
directors, officers, employees, agents or advisors shall (a) be required to keep
any Lender or Ancillary Lender informed as to the performance or observance by
any Borrower of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Borrower; (b) have any duty or responsibility to
disclose to or otherwise provide any Lender or Ancillary Lender, and shall not
be liable for the failure to disclose or otherwise provide any Lender or
Ancillary Lender, with any credit or other information concerning any Borrower
which may come into the possession of the Administrative Agent or that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity, except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent

71

--------------------------------------------------------------------------------

hereunder or any other Loan Document; or (c) be responsible to any Lender or
Ancillary Lender for (i) any recital, statement, representation or warranty made
by any Borrower or any officer, employee or agent of any Borrower in this
Agreement or in any of the other Loan Documents, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any Loan Document, (iii) the value or sufficiency of any collateral or the
validity or perfection of any of the liens or security interests intended to be
created by the Loan Documents, or (iv) any failure by any Borrower to perform
its obligations under this Agreement or any other Loan Document.
SECTION 8.06.         Resignation of the Administrative Agent    . The
Administrative Agent may resign at any time by giving thirty (30) days’ prior
written notice thereof to the Borrowers and the Lenders. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which successor Administrative Agent, if not a Lender,
shall be reasonably acceptable to the Borrowers; provided, however, that the
Borrowers shall have no right to approve a successor Administrative Agent if a
Default has occurred and is continuing. Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day period even if no
successor has been appointed. If no such successor has been appointed, the
Required Lenders shall act as the Administrative Agent hereunder and under the
other Loan Documents. After any retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article VIII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. The successor
Administrative Agent (or if there is no successor, one of the Lenders appointed
by the Required Lenders that accepts such appointment) shall also simultaneously
replace the then existing Administrative Agent and the then existing
Administrative Agent shall be fully released as “Issuing Bank” and “Swingline
Lender” hereunder pursuant to documentation in form and substance reasonably
satisfactory to the then existing Administrative Agent.
SECTION 8.07.     Performance of Conditions    . For the purpose of determining
fulfillment by the Borrowers of conditions precedent specified in Sections 4.01
and 4.02 only, each Lender and each Ancillary Lender shall be deemed to have
consented to, and approved or accepted, or to be satisfied with each document or
other matter sent by the Administrative Agent to such Lender or Ancillary Lender
for consent, approval, acceptance or satisfaction, or required under Article IV
to be consented to, or approved by or acceptable or satisfactory to, that Lender
or Ancillary Lender, unless an officer of the Administrative Agent who is
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from that Lender or Ancillary Lender prior to the making
of the requested Loan or the issuance of the requested Letter of Credit
specifying its objection thereto and either (i) such objection shall not have
been withdrawn by written notice to the Administrative Agent or (ii) in the case
of any condition to the making of a Loan, that Lender or Ancillary Lender shall
not have made available to the Administrative Agent that Lender’s or Ancillary
Lender’s Applicable Adjusted Percentage of such Loan or Letter of Credit.

72

--------------------------------------------------------------------------------

SECTION 8.08.         The Administrative Agent in its Individual Capacity; Other
Relationships    . The Administrative Agent and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from and
generally engage in any kind of banking or other business with any Borrower and
its Affiliates as though the Administrative Agent were not the Administrative
Agent, Issuing Bank or Swingline Lender hereunder. With respect to Loans, if
any, made by the Administrative Agent in its capacity as a Lender, the
Administrative Agent in its capacity as a Lender shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not the Administrative Agent, Issuing
Bank or Swingline Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent shall
not be deemed to hold a fiduciary, trust or other special relationship with any
Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent.
SECTION 8.09.     Administrative Agent May File Proofs of Claim    . In case of
the pendency of any proceeding under any judicial proceeding relative to any
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan or LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Ancillary
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent
hereunder) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Ancillary Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or Ancillary Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent hereunder.
SECTION 8.10.     Designation of Affiliates for Foreign Currency Loans    . The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans and Borrowings denominated in Foreign
Currencies. The provisions of this Article VIII shall apply to any such
Affiliate mutatis mutandis.
ARTICLE IX    

Miscellaneous    

73

--------------------------------------------------------------------------------

SECTION 9.01.     Notices    . Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to a Borrower, to it at 855 East Main Street, P.O. Box 302, Zeeland,
Michigan, 49464-0302, Attention of Jeff Stutz, treasurer and vice president,
investor relations (Telecopy No. 616-654-7221; e-mail:
jeff_stutz@hermanmiller.com);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, Agency Services, 1525 West W.T. Harris Boulevard – 1B1, Mailcode: 
MACD1109-019, Charlotte, North Carolina, 28262, Attention of Agency Services
Manager (Telecopy No. 704-590-2782;
e-mail: agencyservices.requests@wellsfargo.com);
(iii)    if to the Issuing Bank other than the Administrative Agent, to it at
the address or telecopy number set forth separately in writing to the
Administrative Agent; and
(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
U.S. Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Additionally, if the
Administrative Agent agrees to accept a notice pursuant to Article II, including
any notice of borrowing, notice of interest period selection or notice of
Revolving Loan conversion, made by e-mail transmission, such e-mail transmission
shall be binding on the applicable Borrower whether or not written confirmation
is sent by the applicable Borrower or requested by the Administrative Agent, and
the Administrative Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the applicable
Borrower or its agents. The Administrative Agent’s records of the terms of any
e-mail notice pursuant to Article II shall be conclusive on the applicable
Borrower in the absence of gross negligence or willful misconduct on the part of
the Administrative Agent in connection therewith.
(c)    The Borrowers agree that the Administrative Agent may make any material
delivered by a Borrower to the Administrative Agent, as well as any amendments,
waivers, consents, and other written information, documents, instruments and
other materials relating to a Borrower or any of its Subsidiaries, or any other
materials or matters relating to this Agreement, the other Loan Documents or any
of the transactions contemplated hereby or thereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system that requires passwords for access and takes other customary
measures with respect to confidentiality and security (the “Platform”). The U.S.
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates

74

--------------------------------------------------------------------------------

represents or warrants the accuracy, completeness, timeliness, sufficiency or
sequencing of the Communications posted on the Platform. The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform (each, a “Platform Error”) and any liability for any losses,
costs, expenses or liabilities that may be suffered or incurred in connection
with the Platform, except to the extent any of the foregoing liabilities are
caused by the gross negligence or willful misconduct of the Administrative Agent
or any of its Affiliates. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform. Notwithstanding
anything herein to the contrary, the Borrowers shall not be in Default hereunder
for failure to deliver any required notice, financial statements or other items
if such failure was caused by a Platform Error.
(d)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notification may be sent (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notification may be
sent to such e-mail address.
(e)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 9.02.     Waivers; Amendments    . No failure or delay by any Agent,
Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, Lender or Issuing Bank may have had
notice or knowledge of such Default at the time.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender directly affected thereby (except that only the
Lenders who are increasing their Commitments are required to consent to a
request by the U.S. Borrower under Section 2.23 to increase the Aggregate
Commitments), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such

75

--------------------------------------------------------------------------------

payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender directly
affected thereby, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of all Lenders, or (vi) release the U.S. Borrower Guaranty
without the written consent of all Lenders (other than in connection with
transactions permitted pursuant to this Agreement); provided further that (x) no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such other Agent, such Issuing Bank or the Swingline Lender, as the case may be,
and (y) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Joint Lead Arrangers or the Left Lead Arranger under Section 9.03
without the prior written consent of the Joint Lead Arrangers or the Left Lead
Arranger, as the case may be.
In addition, notwithstanding the foregoing, the Fee Letter may only be amended,
modified or changed, or rights or privileges thereunder waived, only by the
parties thereto in accordance with the respective provisions thereof.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 9.02 shall apply equally to, and shall be binding upon, each of
the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary herein, any Defaulting Lender shall not have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (i) the
Commitment of such Defaulting Lender may not be increased, (ii) the Applicable
Adjusted Percentage of such Defaulting Lender may not be increased, (iii) the
Maturity Date of any Loans of such Defaulting Lender may not be extended, and
(iv) principal and interest owing to such Defaulting Lender may not be reduced,
in each case without the consent of such Defaulting Lender.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce the rights and remedies hereunder and under
the other Loan Documents against the Borrowers shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 7.01 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Loan Documents or (c) any Lender from exercising set-off rights
in accordance with Section 9.08 (subject to the terms of Section 2.18); and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 7.01 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 2.18, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

76

--------------------------------------------------------------------------------

SECTION 9.03.     Expenses; Indemnity; Damage Waiver    . The U.S. Borrower
shall pay (i) all reasonable out‑of‑pocket costs and expenses incurred by the
Administrative Agent and the Left Lead Arranger, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the Left
Lead Arranger, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket fees and expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
fees and expenses of the Administrative Agent and the Left Lead Arranger in
connection with the use of any Platform (provided, however, that the U.S.
Borrower shall have no obligation to pay the costs of any upgrades or repairs to
any Platform), (iv) any and all excise, sales or other similar taxes and (v) all
out-of-pocket fees and expenses incurred by the Administrative Agent, the
Issuing Bank and the Lenders, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank and the Lenders, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 9.03, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket fees and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The obligations of
the U.S. Borrower under this Section 9.03(a) shall survive the payment and
performance of the Obligations and the termination of this Agreement.
(a)    The U.S. Borrower shall indemnify each of the Joint Lead Arrangers, the
Administrative Agent, the Issuing Bank, the Swingline Lender, each of the
Lenders and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions,
(ii) any Loan or Letter of Credit or the use by the U.S. Borrower or its
Subsidiaries of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the U.S.
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the U.S. Borrower or any of its Subsidiaries, (iv) any claims for
brokerage fees or commissions in connection with the Loan Documents or in
connection with any Borrower’s failure to conclude any other financing, and to
reimburse each Indemnitee on demand for all reasonable legal and other expenses
incurred in connection with investigating or defending any of the foregoing, (v)
the use of any Platform (provided, however, that the U.S. Borrower shall have no
obligation to indemnify any Indemnitee for the costs of any upgrades or repairs
to any Platform), or (vi) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, and the U.S. Borrower shall reimburse each Indemnitee for all
reasonable legal fees and other expenses in connection with such Indemnitee’s
investigation or defense of any of the foregoing; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or its Related
Parties. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that either Joint Lead Arranger, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender believes is covered by this
indemnity, such Joint Lead Arranger, the Administrative Agent, the Issuing Bank,
the Swingline Lender or such Lender shall give the U.S. Borrower notice of the
matter and such Joint Lead

77

--------------------------------------------------------------------------------

Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender or
such Lender may select its own counsel or request that the U.S. Borrower defend
such suit, claim or demand, with legal counsel satisfactory to such Joint Lead
Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender or
such Lender, as the case may be, at the U.S. Borrower’s sole cost and expense;
provided, however, that such Joint Lead Arranger, the Administrative Agent, the
Issuing Bank, the Swingline Lender or such Lender shall not be required to so
notify the U.S. Borrower and such Joint Lead Arranger, the Administrative Agent,
the Issuing Bank, the Swingline Lender or such Lender shall have the right to
defend, at the U.S. Borrower’s sole cost and expense, any such matter that is in
connection with a formal proceeding instituted by any Governmental Authority
having authority to regulate or oversee any aspect of such Joint Lead
Arranger’s, the Administrative Agent’s, the Issuing Bank’s, the Swingline
Lender’s or such Lender’s business or that of its Affiliates. Such Joint Lead
Arranger, the Administrative Agent, the Issuing Bank, the Swingline Lender or
such Lender may also require the U.S. Borrower to defend the matter.
Notwithstanding the foregoing provisions, the Indemnitees will be entitled to
employ counsel separate from counsel for the U.S. Borrower and for any other
party in such action if any such Indemnitee reasonably determines that a
conflict of interest or other reasonable basis exists that makes representation
by counsel chosen by the U.S. Borrower not advisable, all at the U.S. Borrower’s
expense. In the event an Indemnitee (or any of its officers, directors or
employees) appears as a witness in any action or proceeding brought against the
U.S. Borrower in which an Indemnitee is not named as a defendant, the U.S.
Borrower agrees to reimburse such Indemnitee for all out-of-pocket expenses
incurred by it (including fees and expenses of counsel) in connection with its
appearing as a witness. Any failure or delay of either Joint Lead Arranger, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender to
notify the U.S. Borrower of any such suit, claim or demand shall not relieve the
U.S. Borrower of its obligations under this Section 9.03(b). No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The U.S. Borrower
shall not, without the prior written consent of each Indemnitee affected thereby
(which consent will not be unreasonably withheld), settle any threatened or
pending claim or action that would give rise to the right of any Indemnitee to
claim indemnification hereunder unless such settlement (x) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnitee and (y) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee. The U.S. Borrower agrees that no Indemnitee shall have any liability
(whether direct or indirect, in contract or tort, or otherwise) to the U.S.
Borrower or its Affiliates or to their respective equity holders or creditors
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s own gross negligence or willful misconduct. The
obligations of the U.S. Borrower under this Section 9.03(b) shall survive the
payment and performance of the Obligations and the termination of this
Agreement.
(b)    To the extent that the U.S. Borrower fails to pay any amount required to
be paid by it to any Agent, Issuing Bank or Swingline Lender under paragraph (a)
or (b) of this Section 9.03, each Lender severally agrees to pay to such Agent,
Issuing Bank or Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against an Agent,
Issuing Bank or Swingline Lender in its capacity as such.
(c)    To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waives,

78

--------------------------------------------------------------------------------

any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.     Successors and Assigns    . The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void), provided that any merger of any
Subsidiary Borrower with other Subsidiaries shall not be deemed an assignment
provided that the resulting entity assumes all Obligations of such Subsidiary
Borrower in a manner acceptable to the Administrative Agent, and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit or Swingline
Lender that makes any Swingline Loan), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Joint Lead
Arrangers, the Issuing Bank, the Swingline Lender and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(a)        Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the U.S. Borrower, provided that no consent of the U.S. Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; provided, further, that the U.S. Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund; and
(C)    if such assignment would result in such Assignee becoming a Lender, each
of the Issuing Bank and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than

79

--------------------------------------------------------------------------------

$5,000,000 unless each of the U.S. Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the U.S. Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03); provided, however, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders (including Lenders becoming party to this Agreement
pursuant to a joinder as contemplated by Section 2.23), and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time

80

--------------------------------------------------------------------------------

upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(b)        Any Lender may, without the consent of any Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the U.S. Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the U.S.
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.17(e) as though it were a Lender.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(d)    In connection with any assignment of rights and obligations of any
Defaulting Lender

81

--------------------------------------------------------------------------------

hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the U.S. Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Adjusted Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Requirements of Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
SECTION 9.05.     Survival    . All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06.     Counterparts; Integration; Effectiveness    . This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

82

--------------------------------------------------------------------------------

SECTION 9.07.     Severability    . Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff    . If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured; provided, however, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application on accordance with the provisions of Section 2.24 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender and the Issuing Bank agrees to notify the U.S. Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of
Process    . This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
(a)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any court of the State of
Illinois and any court of the United States District Courts sitting in Illinois,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Illinois State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

83

--------------------------------------------------------------------------------

SECTION 9.10.     WAIVER OF JURY TRIAL    . EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     Headings    . Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.     Confidentiality    . Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the U.S. Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than a
Borrower. For the purposes of this Section, “Information” means all information
received from any Borrower relating to the U.S. Borrower or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by a Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.13.     Interest Rate Limitation    . Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal

84

--------------------------------------------------------------------------------

Funds Effective Rate to the date of repayment, shall have been received by such
Lender.
SECTION 9.14.     USA PATRIOT Act    . Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act.
SECTION 9.15.     Conversion of Currencies    . If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Subsidiary
Borrower) agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.
(a)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.16.     Waivers and Agreements    .
(a)    The covenants, agreements and obligations of each Borrower set forth
herein are joint and several and shall be primary obligations of such Borrower,
and, to the extent not prohibited by applicable law, such obligations shall be
absolute and unconditional, shall not be subject to any counterclaim, set-off,
deduction, diminution, abatement, recoupment, suspension, deferment, reduction
or defense (other than full and strict compliance by each Borrower with its
obligations hereunder) based upon any claim such Borrower, any other Borrower or
any other Person may have against the Administrative Agent, the Lenders or any
other Person, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever, foreseeable or unforeseeable and without regard to whether
such Borrower, any other Borrower, the Administrative Agent or any Lender shall
have any knowledge or notice thereof, including, without limitation:
(i)    any termination, amendment, modification, addition, deletion or
supplement to or other change to any of the terms of any Loan Document in
accordance with its terms or any other instrument or agreement applicable to any
of the parties hereto or thereto, or any assignment or transfer of any thereof,
or any furnishing or acceptance or release of additional security for any
Obligation or for the obligations of any Person under any Loan Document, or the
failure of any security or the failure of any Person to perfect any interest in
any collateral; any waiver of, or extension of time for the performance of, the
payment, performance or observance of any of the obligations, conditions,
covenants or agreements contained in any Loan Document, or any other

85

--------------------------------------------------------------------------------

waiver, forbearance, consent, extension, renewal, indulgence, compromise,
release, settlement, refunding or other action or inaction under or in respect
of any Loan Document or any other instrument or agreement, or under or in
respect of any obligation or liability of each Borrower, or the Administrative
Agent or any exercise or non-exercise of any right, remedy, power or privilege
under or in respect of any such instrument of agreement or any such obligation
or liability;
(ii)    any failure, omission or delay on the part of the Administrative Agent
to enforce, assert or exercise any right, power or remedy conferred on it in any
Credit Document to give notice to any Borrower of the occurrence of an Event of
Default;
(iii)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
moratorium, assignment for the benefit of creditors, receivership, liquidation,
marshaling of assets and liabilities or similar proceedings with respect to any
Borrower or any other Person or any of their respective properties or creditors,
or any action taken by any trustee or receiver or by any court in any such
proceeding;
(iv)    any limitation on the liability or obligations of any Borrower under any
Loan Document or any other instrument or agreement, which may now or hereafter
be imposed by law, or any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any
thereof; or
(v)    any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance (other than full and irrevocable performance and
payment of the Obligations) which might otherwise constitute a legal or
equitable defense, release or discharge or which might otherwise limit recourse
against each Borrower, whether or not such Borrower shall have notice or
knowledge of the foregoing.
(b)    Each Borrower hereby waives, to the fullest extent permitted by law, (i)
all rights, if any, of marshalling of any collateral or security for the
Obligations and (ii) any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or any Lender
to (A) proceed against the other Borrower or any other Person, (B) proceed
against or exhaust any other collateral or security for any of the Obligations
or (C) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower hereby waives any defense based on or arising out of
any defense of the other Borrower or any other Person other than payment in full
of the Obligations, including, without limitation, any defense based on or
arising out of the disability of the other Borrower or any other Person, or the
enforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the other Borrower other than
payment in full of the Obligations. Subject to the terms of this Agreement, the
Administrative Agent may, at its election, foreclose on any security held by the
Administrative Agent by one or more judicial or non-judicial sales, whether or
not every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent may have against the other Borrower or any other Person, or
any security, without affecting or impairing in any way the liability of any
Borrower hereunder except to the extent the Obligations have been paid in full.
(c)    Each Borrower waives any defense, right of set-off, claim or counterclaim
whatsoever and any and all other rights, benefits, protections and other
defenses available to it now or at any time hereafter.
(d)    Each Borrower represents and warrants that it is fully aware of the
financial condition of the other Borrowers, and each Borrower delivers this
Agreement based solely upon its own independent

86

--------------------------------------------------------------------------------

investigation of the other Borrowers’ financial condition and in no part upon
any representation or statement of the Administrative Agent or any Lender with
respect thereto. Each Borrower further represents and warrants that it is in a
position to and hereby does assume full responsibility for obtaining such
additional information concerning the other Borrowers’ financial condition as
each Borrower may deem material to its obligations hereunder, and each Borrower
is not relying upon, nor expecting the Administrative Agent or any Lender to
furnish it any information in the Administrative Agent’s or any Lender’s
possession concerning the other Borrowers’ financial condition or concerning any
circumstances bearing on the existence or creation, or the risk of nonpayment or
nonperformance of the Obligations. Each Borrower hereby waives any duty on the
part of the Administrative Agent and the Lenders to disclose to each Borrower
any facts the Administrative Agent or any Lender may now or hereafter know about
the other Borrowers, regardless of whether the Administrative Agent or such
Lender has reason to believe that any such facts materially increase the risk
beyond that which each Borrower intended to assume or has reason to believe that
such facts are unknown to such Borrower.
(e)    In addition to any other waivers, agreements and covenants of the
Borrowers set forth herein, each Borrower hereby further waives and releases all
claims, causes of action, defenses and offsets for any act or omission of the
Lenders or the Administrative Agent and each of their respective directors,
officers, employees, representatives and agents in connection with
administration of the Loans, except for any Lender’s or the Administrative
Agent’s willful misconduct or gross negligence as determined by a final,
non-appealable judgment of a court of competent jurisdiction.
SECTION 9.17.     Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Wells Fargo is acting in various
capacities under this Agreement and the other Loan Documents and therefore shall
be permitted to fulfill its roles and manage its various duties hereunder in
such manner as Wells Fargo sees fit and, for the avoidance of doubt, in lieu of
sending notices to itself when acting in different capacities, Wells Fargo may
keep internal records regarding all such communications, notices and actions
related to this Agreement and the other Loan Documents in accordance with its
past practice.
ARTICLE X    

Collection Allocation Mechanism    
SECTION 10.01.     Implementation of CAM    . On the CAM Exchange Date, (i) the
Commitments and the Ancillary Commitments shall automatically and without
further act be terminated as provided in Article VII, (ii) the principal amount
of each Loan denominated in a Foreign Currency shall, automatically and with no
further action required, be converted into the Dollar Equivalent, determined
using the Exchange Rates calculated as of the CAM Exchange Date, of such amount
and on and after such date all amounts accruing and owed to any Lender in
respect of such Obligations shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder and (iii) each Lender shall automatically and
without further act (and without regard to the provisions of Section 9.04)
immediately be deemed to have acquired participations in the Swingline Loans,
Revolving Loans, Ancillary Loans and Letters of Credit (including each Reserve
Account established pursuant to Section 10.02 below) in an amount equal to such
Lender’s CAM Percentage. Each Lender shall make payments to the Applicable Agent
for such participations, and the Applicable Agent shall distribute such payments
to the appropriate Lender, in such manner and pursuant to such procedures
determined by the Administrative Agent. Each Lender and each Borrower hereby
consents and agrees to the CAM Exchange, and each Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any person that
acquires a participation in its interests in any Advance. Each Borrower agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory

87

--------------------------------------------------------------------------------

notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and Ancillary Loans so executed and
delivered; provided, however, that the failure of any Borrower to execute or
deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.
(a)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by the Applicable Agent pursuant to any Loan Document in
respect of the Revolving Credit Exposures and the Ancillary Facility Exposures
shall be distributed to the Lenders pro rata in accordance with their respective
CAM Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of set-off, in respect of any Revolving Credit
Exposure or Ancillary Facility Exposure shall be paid over to the Applicable
Agent for distribution to the Lenders in accordance herewith.
SECTION 10.02.     Letters of Credit    . In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any LC Disbursement shall not have been reimbursed either by the U.S.
Borrower or with the proceeds of a Borrowing, each Lender shall promptly pay
over to the Administrative Agent, in immediately available funds, an amount
equal to such Lender’s CAM Percentage of such undrawn face amount or (to the
extent it has not already done so) such unreimbursed drawing, as applicable,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to an ABR Revolving Loan in a principal amount equal to
such undrawn face amount or unreimbursed drawing, as applicable. The
Administrative Agent shall establish a separate account (each, a “Reserve
Account”) or accounts for each Lender for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. The Administrative Agent shall have sole dominion and control over each
Reserve Account, and the amounts deposited in each Reserve Account shall be held
in such Reserve Account until withdrawn as provided in paragraph (b), (c), (d)
or (e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the LC
Exposures, shall be the property of such Lender, shall not constitute Loans to
or give rise to any claim of or against any Borrower and shall not give rise to
any obligation on the part of the U.S. Borrower to pay interest to such Lender,
it being agreed that the reimbursement obligations in respect of Letters of
Credit shall arise only at such times as drawings are made thereunder, as
provided in Section 2.06.
(a)    In the event that after the CAM Exchange Date any drawing shall be made
in respect of a Letter of Credit, the Administrative Agent shall, at the request
of the applicable Issuing Bank withdraw from the Reserve Account of each Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.06(d) (but not of the U.S. Borrower
under Section 2.06(e)). In the event that any Lender shall default on its
obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.06(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any

88

--------------------------------------------------------------------------------

damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.
(b)    In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.
(c)    With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, for the account of the Issuing Bank, on demand, its CAM
Percentage of such drawing.
(d)    Pending the withdrawal by any Lender of any amounts from its Reserve
Account as contemplated by the above paragraphs, the Administrative Agent will,
at the direction of such Lender and subject to such rules as the Administrative
Agent may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.


[Signature Page Follows]

89

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HERMAN MILLER, INC.




By _________________________
Name:
Title:





--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, as the Issuing Bank and as
the Administrative Agent




By _________________________
Name:
Title:

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender and the Syndication Agent




By _________________________
Name:
Title:

--------------------------------------------------------------------------------

[______________________],
as a Lender
 


By _________________________
Name:
Title:

--------------------------------------------------------------------------------

[______________________],
as a Lender




By _________________________
Name:
Title:

--------------------------------------------------------------------------------

[______________________]
as a Lender




By _________________________
Name:
Title

--------------------------------------------------------------------------------

[______________________]
as a Lender




By _________________________
Name:
Title

--------------------------------------------------------------------------------

[______________________]
as a Lender




By _________________________
Name:
Title



--------------------------------------------------------------------------------




2.01 – Commitments
Lender
Commitment
Wells Fargo Bank, National Association
$57,000,000
JPMorgan Chase Bank, N.A.
$30,000,000
Bank of America, N.A.
$24,000,000
Huntington National Bank
$15,000,000
Comerica
$12,000,000
Northern Trust
$12,000,000
Total
$150,000,000


